Exhibit 10.43

OFFICE LEASE

BETWEEN

PASEO DEL MAR CA, LLC

(“LANDLORD”)

AND

CARDIUM THERAPEUTICS, INC.

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Basic Lease Information    1 2.    Lease Grant    4 3.    Term; Adjustment
of Commencement Date; Early Access    4 4.    Rent    5 5.    Tenant’s Use of
Premises    12 6.    Security Deposit    13 7.    Services Furnished by Landlord
   13 8.    Use of Electrical Services by Tenant    15 9.    Repairs and
Alterations    15 10.    Entry by Landlord    17 11.    Assignment and
Subletting    17 12.    Liens    20 13.    Indemnity    20 14.    Insurance   
21 15.    Mutual Waiver of Subrogation    21 16.    Casualty Damage    22 17.   
Condemnation    23 18.    Events of Default    24 19.    Remedies    24 20.   
Limitation of Liability    27 21.    No Waiver    27 22.    Tenant’s Right to
Possession    27 23.    Intentionally Omitted    27 24.    Holding Over    27
25.    Subordination to Mortgages; Estoppel Certificate    28 26.    Attorneys’
Fees    28 27.    Notice    29 28.    Reserved Rights    29 29.    Surrender of
Premises    30 30.    Hazardous Materials    31 31.    Signage    32 32.   
Parking    32 33.    Miscellaneous    34

 

-i-



--------------------------------------------------------------------------------

EXHIBITS AND RIDERS: EXHIBIT A-1    OUTLINE AND LOCATION OF PREMISES EXHIBIT A-2
   LEGAL DESCRIPTION OF PROJECT EXHIBIT A-3    DEPICTION OF RESERVED PARKING
SPACES EXHIBIT B    RULES AND REGULATIONS EXHIBIT C    COMMENCEMENT LETTER
EXHIBIT D    WORK LETTER EXHIBIT E    FORM OF LETTER OF CREDIT EXHIBIT F   
MODIFIED BOMA STANDARD RIDER 1    OPTION TO EXTEND RIDER 2    RIGHT OF FIRST
REFUSAL RIDER 3    INSURANCE WAIVER

 

-ii-



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”) is entered into by and between PASEO DEL MAR
CA, LLC, a Delaware limited liability company (“Landlord”), and CARDIUM
THERAPEUTICS, INC., a Delaware corporation (“Tenant”), and shall be effective as
of the date set forth below Landlord’s signature (the “Effective Date”).

1. Basic Lease Information. The key business terms used in this Lease are
defined as follows:

A. “Building”: The building commonly known as Building No. 3, and located at
12255 El Camino Real, San Diego, California 92130, including the parcel(s) of
land on which the Building is located, as more fully described on Exhibit A-2.
“Project”: The multi-building project commonly known as “Paseo Del Mar” in which
the Building is located and a part thereof, all parcels of land on which the
Building and such other buildings are located, together with all improvements
located thereon; including, without limitation, parking facilities and other
improvements serving the Building in common with other buildings within said
project.

B. “Rentable Square Footage of the Building”: is agreed and stipulated to be
74,526 square feet, as determined in accordance with the floor measurement
criteria specified in Exhibit F of this Lease (“Modified BOMA Standard”).

C. “Premises”: The area shown on Exhibit A-1 to this Lease. The Premises are
located on the second floor of the portion of the Building known as suite number
250. The “Rentable Square Footage of the Premises” is deemed to be approximately
11,184 square feet. The “Useable Square Footage of the Premises” is deemed to be
9,819 square feet. If the Premises include, now or hereafter, one or more floors
in their entirety, all corridors and restroom facilities located on such full
floor(s) shall be considered part of the Premises, as determined in accordance
with the Modified BOMA Standard. Landlord and Tenant stipulate and agree that
the Rentable Square Footage of the Building, the Rentable Square Footage of the
Premises and the Useable Square Footage of the Premises are each correct and
shall not be remeasured.

D. “Base Rent”:

 

     Period       

Monthly Rate

Per Square Foot

  

Monthly

Base Rent

Commencement Date

   through    Month 12**   $ 4.20    $ 46,972.80

Month 13

   through    Month 24   $ 4.35    $ 48,650.40

Month 25

   through    Month 36   $ 4.50    $ 50,328.00

Month 37

   through    Month 48   $ 4.66    $ 52,117.44

Month 49

   through    Month 60   $ 4.82    $ 53,906.88

Month 61

   through    Expiration Date   $ 4.99    $ 55,808.16

The “Months” referenced in the above table are full calendar months. For
example, if the Commencement Date occurs on June 21, Month 1 will be July 1
through July 31, Month 2 will be August 1 through August 31, and so on. ** Base
Rent for Months 2, 3, 4 and 5 shall be abated.

 

-1-



--------------------------------------------------------------------------------

E. “Tenant’s Pro Rata Share”: The percentage equal to the Rentable Square
Footage of the Premises divided by the Rentable Square Footage of the Building,
which initial percentage is 15.03%.

F. “Base Year” for Operating Expenses: 2008.

G. “Term”: The period of approximately sixty-four (64) months starting on the
Commencement Date, subject to the provisions of Article 3.

H. “Estimated Commencement Date”: January 1, 2008.

I. “Security Deposit”: $55,808.16 cash and a $500,000 Letter of Credit, the
terms of which are provided in Section 33.M below.

J. “Guarantor(s)”: N/A.

K. “Business Day(s)”: Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
after Thanksgiving and Christmas Day (“Holidays”). Landlord may designate
additional Holidays, provided that the additional Holidays are commonly
recognized by other office buildings in the area where the Project is located.

L. “Law(s)”: All applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, now or hereafter adopted,
including the Americans with Disabilities Act and any other law pertaining to
disabilities and architectural barriers (collectively, “ADA”), and all laws
pertaining to the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq.
(“CERCLA”), and all restrictive covenants existing of record and all rules and
requirements of any existing or future association (“Association”) or
improvement district affecting the Project now or at any time during the Term.

M. “Normal Business Hours”: 7:00 A.M. to 6:00 P.M. on Business Days and 8:00
A.M. to 2:00 P.M. on Saturdays, exclusive of Holidays.

N. “Notice Addresses”:

Tenant: On or after the Commencement Date, notices shall be sent to Tenant at
the Premises. Prior to the Commencement Date, notices shall be sent to Tenant at
the following address:

Cardium Therapeutics, Inc.

3611 Valley Center Dr., Suite 525

San Diego, CA 92130

Attn: Tyler Dylan

Phone #: (858) 436-1030

 

-2-



--------------------------------------------------------------------------------

Landlord:   With a copy to:

Paseo Del Mar CA, LLC

c/o KBS Realty Advisors, Inc.

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

Attn: David Kray

Phone #: (949) 417-6566

 

CBRE

4365 Executive Drive, Suite 1600

San Diego, California 92121

Attn: Diane Stockmeyer

Phone #: (858) 646-4704

Rent is payable to the order of PASEO DEL MAR CA, LLC as follows:

by check:

Paseo Del Mar CA, LLC, #700118

P.O. Box 301105

Los Angeles, CA 90030-1105

O. “Tenant Improvement Allowance”: $615,120 ($55.00 per Rentable Square Foot of
the Premises).

P. “Tenant Parking Spaces”: Parking spaces in number equal to four (4) per 1,000
Useable Square Footage of the Premises (i.e., 45 spaces) as follows: twelve
(12) under-Building reserved spaces, located as shown on Exhibit A-3 and
thirty-three (33) surface parking spaces.

Q. “Other Defined Terms”: In addition to the terms defined above, an index of
the other defined terms used in the text of this Lease is set forth below, with
a cross-reference to the paragraph in this Lease in which the definition of such
term can be found:

 

Affiliate

   11.E

Alterations

   9.C(1)

Audit Election Period

   4.G

Cable

   9.A

Claims

   13

Collateral

   19.E

Commencement Date

   3.A

Common Areas

   2

Completion Estimate

   16.B

Contamination

   30.C

Costs of Reletting

   19.B

Excess Operating Expenses

   4.B

Expiration Date

   3.A

Force Majeure

   31.C

Hazardous Materials

   30.C

Landlord Parties

   13

Landlord Work

   3.A

Landlord’s Rental Damages

   19.B

Leasehold Improvements

   29

Letter of Credit

   33.M

Minor Alterations

   9.C(1)

Monetary Default

   18.A

Mortgage

   25

Mortgagee

   25

Operating Expenses

   4.D

Parking Facilities

   32.

Permitted Transfer

   11.E

Permitted Use

   5.A

Prime Rate

   19.B

Provider

   7.C

Relocated Premises

   23

Relocation Date

   23

Rent

   4.A

Service Failure

   7.B

Signage Program

   31.A

Special Installations

   29

Substantial Completion

   Work Letter

Taking

   17

Tenant Delay

   Work Letter

Tenant Parties

   13

Tenant’s Insurance

   14.A

Tenant’s Property

   14.A

Tenant’s Removable Property

   29

Time Sensitive Default

   18.B

Transfer

   11.A

Work Letter

   3.A

 

-3-



--------------------------------------------------------------------------------

2. Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Project that are designated by Landlord for the common use of
tenants of the Building and the Project and others, such as sidewalks, common
corridors, vending areas, lobby areas and, with respect to multi-tenant floors,
restrooms and elevator foyers (the “Common Areas”).

3. Term; Adjustment of Commencement Date; Early Access.

A. Term. This Lease shall govern the relationship between Landlord and Tenant
with respect to the Premises from the Effective Date through the last day of the
Term specified in Section 1(G) (the “Expiration Date”), unless extended or
terminated early in accordance with this Lease. The Term of this Lease (as
specified in Section 1(G)) shall commence on the Commencement Date. The
“Commencement Date” shall be the earliest of (1) the date on which the Landlord
Work is Substantially Complete, as determined pursuant to the Work Letter, or
(2) the date on which the Landlord Work would have been Substantially Complete
but for Tenant Delay, as such term is defined in the Work Letter, or (3) the
date Tenant takes possession of any part of the Premises for purposes of
conducting business. If Landlord is delayed in delivering possession of the
Premises or any other space due to any reason, including Landlord’s failure to
Substantially Complete the Landlord Work by the Estimated Commencement Date, the
holdover or unlawful possession of such space by any third party, or for any
other reason, such delay shall not be a default by Landlord, render this Lease
void or voidable, or otherwise render Landlord liable for damages. Promptly
after the determination of the Commencement Date, the Expiration Date, the Rent
schedule and any other variable matters, Landlord shall prepare and deliver to
Tenant a factually correct commencement letter agreement substantially in the
form attached as Exhibit C. If such commencement letter is not executed by
Tenant within 30 days after delivery of same by Landlord, then Tenant shall be
deemed to have agreed with the matters set forth therein. Notwithstanding any
other provision of this Lease to the contrary, if the Expiration Date would
otherwise occur on a date other than the last day of a calendar month, then the
Term shall be automatically extended to include the last day of such calendar
month, which shall become the Expiration Date. “Landlord Work” means the work
that Landlord is obligated to perform in the Premises pursuant to a separate
work letter agreement (the “Work Letter”) attached as Exhibit D. Notwithstanding
the foregoing, and subject to Tenant Delay, if Landlord has not delivered the
Premises to Tenant with all the Landlord Work Substantially Complete, within two
hundred ten (210) days after Landlord has received all of the Approved
Construction Documents and all bids for construction of the Landlord Work have
been approved, then Tenant shall deliver a notice to Landlord informing Landlord
that such 210 day period has run and Landlord shall have an additional thirty
(30) days to deliver the Premises to Tenant with the Landlord Work complete. If
Landlord fails to deliver the Premises to Tenant following the thirty (30) day
notice and cure period, then Tenant shall receive rent abatement equal to one
(1) day of Base Rent for each day of delay beyond the cumulative two hundred
forty (240) day period set forth above, until the date Landlord delivers the
Premises to Tenant in the condition required by this Lease.

 

-4-



--------------------------------------------------------------------------------

B. Acceptance of Premises. The Premises are accepted by Tenant in “as is”
condition and configuration subject to (1) any Landlord obligation to perform
Landlord Work, and (2) any latent defects in the Premises of which Tenant
notifies Landlord within one (1) year after the Commencement Date other than
work performed by Tenant Parties. TENANT HEREBY AGREES THAT THE PREMISES ARE IN
GOOD ORDER AND SATISFACTORY CONDITION AND THAT, EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS LEASE, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE PREMISES, THE BUILDING OR THE
PROJECT.

C. Early Access. Prior to the date the Landlord Work is Substantially Complete,
Tenant’s access to the Premises, for the sole purpose of performing improvements
or installing furniture, equipment or other personal property, shall be
permitted only with the prior written consent of Landlord. Except as set forth
in this section, early access to the Premises shall be subject to the terms and
conditions of this Lease. If such early access to the Premises is permitted by
Landlord, Tenant shall not be required to pay Base Rent and Tenant’s Pro Rata
Share of Excess Operating Expenses for any days of such early access; provided
however, Tenant shall pay for the cost of any other Project services requested
by Tenant. In connection with the foregoing, Landlord agrees that Tenant may
enter the Premises prior to Substantial Completion of the Landlord Work for the
sole purpose of inspecting Landlord’s Work and installation of furniture,
fixtures, equipment and all related network and telecommunications cabling (the
“Early Entry”) provided that such Early Entry is conducted in a manner as to not
unreasonably interfere with any Landlord Work occurring in or around the
Premises, and further provided that such Early Entry shall be subject to all of
the terms and conditions contained in this Lease (other than the payment of Base
Rent and Tenant’s Pro Rata Share of Excess Operating Expenses), including,
without limitation, Tenant’s insurance and indemnity obligations as contained in
this Lease. Prior to any such Early Entry, Tenant shall provide Landlord with
certificates of insurance or other evidence acceptable to Landlord evidencing
Tenant’s compliance with its insurance obligations. In the event that Tenant’s
Early Entry interferes with the Landlord Work or otherwise disrupts Landlord’s
operations or the operations of other tenants in the Building, Landlord may
terminate Tenant’s right to Early Entry, and any delay in the Landlord Work
attributable to such Early Entry will be deemed a Tenant Delay as provided in
this Lease.

4. Rent.

A. Payments. As consideration for this Lease, commencing on the Commencement
Date, Tenant shall pay Landlord, without any demand, setoff or deduction (except
as expressly provided in this Lease), the total amount of Base Rent, Tenant’s
Pro Rata Share of Excess Operating Expenses and any and all other sums payable
by Tenant under this Lease (all of which are sometimes collectively referred to
as “Rent”). Tenant shall pay and be liable for all rental, sales and use taxes
(but excluding income taxes), if any, imposed upon or measured by Rent under
applicable Law. The monthly Base Rent and Tenant’s Pro Rata Share of Excess
Operating Expenses shall be due and payable in advance on the first day of each
calendar month without notice or demand, provided that the installment of Base
Rent for the first full calendar month of the Term shall be payable upon the
execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant on or before 30 days after billing by Landlord. All payments

 

-5-



--------------------------------------------------------------------------------

of Rent shall be by good and sufficient check or by other means (such as
automatic debit or electronic transfer) acceptable to Landlord. If the Term
commences on a day other than the first day of a calendar month, the monthly
Base Rent and Tenant’s Pro Rata Share of any Excess Operating Expenses for the
month shall be prorated on a daily basis based on the actual number of days in
such month. Landlord’s acceptance of less than the correct amount of Rent shall
be considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept such check or
payment without such acceptance being considered a waiver of any rights such
party may have under this Lease or applicable Law. Tenant’s covenant to pay Rent
is independent of every other covenant in this Lease.

B. Excess Operating Expenses. Tenant shall pay Tenant’s Pro Rata Share of the
amount, if any, by which Operating Expenses for each calendar year during the
Term exceed Operating Expenses for the Base Year (the “Excess Operating
Expenses”). If Operating Expenses in any calendar year decrease below the amount
of Operating Expenses for the Base Year, Tenant’s Pro Rata Share of Operating
Expenses for that calendar year shall be $0. In no event shall Base Rent be
reduced if Operating Expenses for any calendar year are less than Operating
Expenses for the Base Year. On or about January 1 of each calendar year,
Landlord shall provide Tenant with a good faith estimate of the Excess Operating
Expenses for such calendar year during the Term. On or before the first day of
each month, Tenant shall pay to Landlord a monthly installment equal to
one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the Excess
Operating Expenses. If Landlord determines that its good faith estimate of the
Excess Operating Expenses was incorrect, Landlord may provide Tenant with a
revised estimate. After its receipt of the revised estimate, Tenant’s monthly
payments shall be based upon the revised estimate. If Landlord does not provide
Tenant with an estimate of the Excess Operating Expenses by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
most recent estimate(s) until Landlord provides Tenant with the new estimate.
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the same year’s prior incorrect
estimate(s). Tenant shall pay Landlord the amount of any underpayment within 30
days after receipt of the new estimate. Any overpayment shall be credited
against the next sums due and owing by Tenant or, if no further Rent is due,
refunded directly to Tenant within 30 days of determination. The obligation of
Tenant to pay for Excess Operating Expenses during the Term as provided herein
shall survive the expiration or earlier termination of this Lease.

C. Reconciliation of Operating Expenses. Within 120 days after the end of each
calendar year or as soon thereafter as is practicable, Landlord shall furnish
Tenant with a statement of the actual Operating Expenses and Excess Operating
Expenses for such calendar year. If the most recent estimated Excess Operating
Expenses paid by Tenant for such calendar year are more than the actual Excess
Operating Expenses for such calendar year, Landlord shall apply any overpayment
by Tenant against Rent due or next becoming due; provided, if the Term expires
before the determination of the overpayment, Landlord shall, within 30 days of
determination, refund any overpayment to Tenant after first deducting the amount
of Rent due. If the most recent estimated Excess Operating Expenses paid by
Tenant for the prior calendar year are less than the actual Excess Operating
Expenses for such year, Tenant shall pay Landlord, within 30 days after its
receipt of the statement of Operating Expenses, any underpayment for the prior
calendar year.

 

-6-



--------------------------------------------------------------------------------

D. Operating Expenses Defined. “Operating Expenses” means all costs and expenses
incurred or accrued (calculated on a consistent basis from year to year) in each
calendar year in connection with the ownership, operation, maintenance,
management, repair and protection of the Project, which are directly
attributable or reasonably allocable to the Building, including Landlord’s
personal property used in connection with the Project, and including all costs
and expenditures relating to the following:

(1) Operation, maintenance, repair and replacements of any part of the Project,
including the mechanical, electrical, plumbing, HVAC, vertical transportation,
fire prevention and warning and access control systems; materials and supplies
(such as light bulbs and ballasts); equipment and tools; floor, wall and window
coverings; personal property; required or beneficial easements; and related
service agreements and rental expenses.

(2) Administrative and management fees, including accounting, information and
professional services (except for negotiations and disputes with specific
tenants not affecting other parties, provided that the management fee shall not
exceed the greater of: (i) four percent (4%) of gross revenues for the Project,
exclusive of security deposits or unearned prepaid rent or (ii) the market rate
charged by managers of comparable Class A office buildings in the Del Mar
Heights area of San Diego County (“Comparable Buildings”)); management
office(s); and wages, salaries, benefits, reimbursable expenses and taxes (or
allocations thereof) for full and part time personnel involved in operation,
maintenance and management.

(3) Janitorial service; window cleaning; waste disposal; gas, water and sewer
and other utility charges; and landscaping, including all applicable tools and
supplies.

(4) Property, liability and other insurance coverages carried by Landlord,
including deductibles and risk retention programs and a proportionate allocation
of the cost of blanket insurance policies maintained by Landlord and/or its
Affiliates.

(5) Real estate taxes, assessments, including, without limitation, any
reassessments due to a sale or transfer of the Building, or any portion thereof,
or the construction of any improvements on or within the Building, business
taxes, excises, association dues, fees, levies, charges and other taxes of every
kind and nature whatsoever, general and special, extraordinary and ordinary,
foreseen and unforeseen, including interest on installment payments, which may
be levied or assessed against or arise in connection with ownership, use,
occupancy, rental, operation or possession of the Project (including personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Project), or substituted, in
whole or in part, for a tax previously in existence by any taxing authority, or
assessed in lieu of a tax increase, or paid as rent under any ground lease. Any
taxes or assessments that may be paid over more than a one-year period shall be
included in Operating Expenses as if such payments were made in the maximum
number of installments permitted by applicable Law and only the portion thereof
attributable to a given year shall be included in Operating Expenses for that
year. Notwithstanding anything to the contrary contained in this Section 4.D(5),
there shall be excluded from Operating Expenses all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents or
receipts attributable to operations at the Project).

 

-7-



--------------------------------------------------------------------------------

(6) Compliance with Laws which are amended, become effective, or are interpreted
or enforced differently, after the Commencement Date, including license, permit
and inspection fees (but not in duplication of capital expenditures amortized as
provided in Section 4.D(9)); and all expenses and fees, including reasonable
attorneys’ fees and court or other venue of dispute resolution costs, incurred
in negotiating or contesting real estate taxes or the validity and/or
applicability of any governmental enactments which may affect Operating
Expenses; provided Landlord shall credit against Operating Expenses any refunds
received from such negotiations or contests to the extent originally included in
Operating Expenses (less Landlord’s costs).

(7) Building safety services, to the extent provided or contracted for by
Landlord.

(8) Goods and services purchased from Landlord’s subsidiaries and Affiliates to
the extent the cost of same is generally consistent with rates charged by
unaffiliated third parties for similar goods and services.

(9) Amortization of capital expenditures incurred: (a) to conform with Laws
which are amended, become effective, or are interpreted or enforced differently,
after the date on which the Premises are delivered to Tenant; or (b) with the
intention of promoting safety or reducing or controlling increases in Operating
Expenses, such as lighting retrofit and installation of energy management
systems; provided, however, that in the case of improvements made solely for
purposes of reducing or controlling costs, the amount chargeable as Operating
Expenses in any year shall not exceed Landlord’s reasonable determination of the
efficiency achieved either in direct cost savings, avoidance of cost increases
or a combination of both. Such expenditures shall be amortized uniformly over
the reasonably estimated useful life of the alteration, repair or improvement,
which shall be determined in accordance with generally accepted real estate
practices with respect to Comparable Buildings, taking into account age, size,
location and other relevant factors.

(10) Electrical services used in the operation, maintenance and use of the
Project; sales, use, excise and other taxes assessed by governmental authorities
on electrical services supplied to the Common Areas of the Project, and other
costs of providing electrical services to the Common Areas of the Project.

E. Exclusions from Operating Expenses. Operating Expenses exclude the following
expenditures:

(1) Leasing commissions, attorneys’ fees and other expenses related to leasing
tenant space and constructing improvements for the benefit of an individual
tenant.

(2) Goods and services furnished to an individual tenant of the Building which
are above building standard and which are separately reimbursable directly to
Landlord in addition to Excess Operating Expenses.

(3) Repairs, replacements and general maintenance paid by insurance proceeds or
condemnation proceeds.

 

-8-



--------------------------------------------------------------------------------

(4) Except as provided in Section 4(D)(9), depreciation, amortization, interest
payments on any encumbrances on the Project and the cost of capital improvements
or additions.

(5) Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.

(6) Expenses for repairs or maintenance related to the Project which have been
reimbursed, or are reimbursable to Landlord pursuant to warranties or service
contracts.

(7) Costs (other than maintenance costs) of any art work (such as sculptures or
paintings) used to decorate the Building.

(8) Payments on indebtedness secured by liens against the Project, or costs of
refinancing such indebtedness.

(9) Costs of correcting defects in or inadequacy of the construction of the
Project, not constituting ordinary repair and maintenance.

(10) Costs of the design and construction of tenant improvements to the Premises
or the premises of other tenants or other occupants and the amount of any
allowances or credits paid to or granted to tenants or other occupants for any
such design or construction.

(11) Marketing costs, legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original development, subsequent improvement, or original or future leasing of
the Project.

(12) Costs for which the Landlord is reimbursed, or would have been reimbursed
if Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease or would have been reimbursed if Landlord had used commercially
reasonable efforts to collect such amounts, by any tenant or occupant of the
Project or by insurance from its carrier or any tenant’s carrier.

(13) Any bad debt loss, rent loss, or reserves of any kind.

(14) Costs associated with the operation of the business of the entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project, including accounting and legal matters, costs of
defending any lawsuits with any mortgagee, costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants.

(15) The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project manager or Project engineer.

 

-9-



--------------------------------------------------------------------------------

(16) Amount paid as ground rental or as rental for the Project by the Landlord.

(17) Any amount paid by Landlord or to the parent organization or a subsidiary
or affiliate of the Landlord for supplies and/or services in the Project to the
extent the same exceeds the costs of such supplies and/or services rendered by
qualified, first-class unaffiliated third parties on a competitive basis.

(18) Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by or on behalf of the Landlord provided, however, this
exclusion is not intended to exclude from Operating Expenses the costs
associated with maintaining common locker room areas in Building 2 of the
Project, the common area portion of food court areas or other areas of the
Project benefiting the tenants of the Project.

(19) The cost of rental for items (except when needed in connection with normal
repairs and maintenance or keeping permanent systems in operation while repairs
are being made) that if purchased, rather than rented, would constitute a
capital improvement that is specifically excluded from Operating Expenses.

(20) Costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art.

(21) Tax penalties.

(22) Costs arising from the gross negligence or willful misconduct of Landlord
or Landlord Parties.

(23) All costs, in any calendar year, arising from the release, removal or
remediation (including encapsulation) of Hazardous Materials in or about the
Premises, the Building or the Project, including, without limitation, Hazardous
Materials in the ground water or soil. The foregoing exclusion does not exclude
Landlord’s costs with respect to Hazardous Materials that must be handled in
connection with the day-to-day operation of the Project (e.g., cleaning up
diesel fuel from Landlord’s emergency generator, handling Hazardous Materials
discovered during repair or maintenance of Common Areas, etc.), unless caused by
the acts or omissions of any Tenant Party; provided, however, such costs shall
not be included in Operating Expenses as a subterfuge to include otherwise
excludable costs hereunder. Costs incurred in handling Hazardous Materials in
the day-to-day operation of the Project, which are attributable to an individual
tenant, will not be included in Operating Expenses, and unless the individual
tenant is Tenant, Landlord shall have no recourse against Tenant for recovery of
such costs.

(24) Costs arising from Landlord’s charitable or political contributions.

(25) Any entertainment, dining or travel expenses.

(26) Costs of electrical power to any leased premises within the Project.

F. Proration of Operating Expenses; Adjustments. If Landlord incurs Operating
Expenses for the Project together with one or more other buildings or properties
which may not be part of the Project, whether pursuant to a reciprocal easement
agreement, common area

 

-10-



--------------------------------------------------------------------------------

agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned by Landlord on a consistent basis from year to year
between the Project and such other buildings or properties. Operating Expenses
allocable to more than one (1) building in the Project shall be allocated to the
Building and to the other buildings on a prorated basis, based upon relative
square footage. If the Building is not fully occupied during any calendar year
or partial calendar year or if Landlord is not supplying services to the
entirety of the total Rentable Square Footage of the Building at any time during
a calendar year or partial calendar year, Operating Expenses shall be determined
as if the Building had been 100% occupied and Landlord had been supplying
services to 100% of the Rentable Square Footage of the Building during that
calendar year. If Tenant pays for Tenant’s Pro Rata Share of Operating Expenses
based on increases over a “Base Year” and Operating Expenses for a calendar year
are determined as provided in the prior sentence, Operating Expenses for the
Base Year shall also be determined as if the Building had been 100% occupied and
Landlord had been supplying services to 100% of the Rentable Square Footage of
the Building. The extrapolation of Operating Expenses under this Section shall
be performed by Landlord by adjusting the cost of those components of Operating
Expenses that are impacted by changes in the occupancy of the Building.

G. Audit Rights. Within 90 days after Landlord furnishes its statement of actual
Operating Expenses for any calendar year (including the Base Year) (the “Audit
Election Period”), Tenant may, at its expense, by written notice (“Audit
Notice”) to Landlord, elect to audit Landlord’s Operating Expenses for such
calendar year only, subject to the following conditions: (1) there is no uncured
event of default under this Lease; (2) the audit shall be prepared by an
independent certified public accounting firm of recognized national or regional
standing; (3) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (4) the audit shall commence within 30 days after
Landlord makes Landlord’s books and records available to Tenant’s auditor (which
Landlord shall do within thirty (30) days after the Audit Notice) and shall
conclude within 60 days after commencement; (5) the audit shall be conducted
during Landlord’s normal business hours at the location where Landlord maintains
its books and records (within the United States of America) and shall not
unreasonably interfere with the conduct of Landlord’s business; (6) Tenant and
its accounting firm shall treat any audit in a confidential manner and shall
each execute a commercially reasonable confidentiality agreement for Landlord’s
benefit prior to commencing the audit; and (7) the accounting firm’s audit
report shall, at no charge to Landlord, be submitted in draft form for
Landlord’s review and comment before the final approved audit report is
delivered to Landlord, and any reasonable and accurate comments by Landlord
shall be incorporated into the final audit report. This paragraph shall not be
construed to limit, suspend, or abate Tenant’s obligation to pay Rent when due,
including estimated Excess Operating Expenses. Landlord shall credit any
overpayment determined by the final audit report against the next Rent due and
owing by Tenant or, if no further Rent is due, refund such overpayment directly
to Tenant within 30 days of determination. Likewise, Tenant shall pay Landlord
any underpayment determined by the final audit report within 30 days of
determination. The foregoing obligations shall survive the expiration or
termination of this Lease. If Tenant does not give written notice of its
election to audit Landlord’s Operating Expenses during the Audit Election
Period, Landlord’s Operating Expenses for the applicable calendar year shall be
deemed approved for all purposes, and Tenant shall have no further right to
review or contest the same. The right to audit granted hereunder is personal to
the initial Tenant named in this Lease and to any assignee approved or permitted
pursuant to Article 11 below and shall not be available to any subtenant under a
sublease of the Premises.

 

-11-



--------------------------------------------------------------------------------

5. Tenant’s Use of Premises.

A. Permitted Uses. The Premises shall be used only for general office use and
other uses consistent with a “Class A” office building which are permitted under
the Project’s zoning and which are not expressly prohibited under this Lease
(the “Permitted Use”) and for no other use whatsoever. Tenant shall not use or
permit the use of the Premises for any purpose which is illegal, creates
obnoxious odors (including tobacco smoke), unreasonable noises or vibrations, is
dangerous to persons or property, could increase Landlord’s insurance costs, or
which, in Landlord’s reasonable opinion, unreasonably disturbs any other tenants
of the Building or unreasonably interferes with the operation or maintenance of
the Project. The following uses are expressly prohibited in the Premises:
schools, government offices or agencies which are inconsistent with a
first-class office building; personnel agencies; collection agencies; credit
unions; data processing (except as an ancillary part of the business),
telemarketing or reservation centers; inpatient medical treatment and health
care; radio, television or other telecommunications broadcasting; restaurants
and other retail; customer service offices of a public utility company; or any
other purpose which would, in Landlord’s reasonable opinion, impair the
reputation or quality of the Building, overburden any of the Building systems,
Common Areas or parking facilities (including any use which would create a
population density in the Premises which is in excess of the density which is
standard for the Building), impair Landlord’s efforts to lease space or
otherwise interfere with the operation of the Project. Notwithstanding the
foregoing, Landlord hereby approves the population density reflected on the
Tenant’s space plan for the leasehold improvements in the Premises.

B. Compliance with Laws. Tenant shall comply with all Laws regarding the
operation of Tenant’s business and the use, condition, configuration and
occupancy of the Premises and the use of the Common Areas. Tenant, within 10
days after receipt, shall provide Landlord with copies of any notices Tenant
receives regarding a violation or alleged or potential violation of any Laws.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit B and such other reasonable rules and regulations (or modifications
thereto) adopted by Landlord from time to time. Such rules and regulations will
be applied in an equitable manner as determined by Landlord. Tenant shall also
cause its agents, contractors, subcontractors, employees, customers, and
subtenants to comply with all rules and regulations.

C. Tenant’s Security Responsibilities. Tenant shall (1) lock the doors to the
Premises and take other reasonable steps to secure the Premises and the personal
property of all Tenant Parties and any of Tenant’s transferees, contractors or
licensees in the Common Areas and parking facilities of the Building and
Project, from unlawful intrusion, theft, fire and other hazards; (2) keep and
maintain in good working order all security and safety devices installed in the
Premises by or for the benefit of Tenant (such as locks, smoke detectors and
burglar alarms); and (3) cooperate with Landlord and other tenants in the
Building on Building safety matters. Tenant acknowledges that Landlord is not
obligated to provide security personnel or measures for the protection of
Tenant, its employees, invitees or personal property. Tenant further
acknowledges that any security or safety measures employed by Landlord are for
the protection of Landlord’s own interests; that Landlord is not a guarantor of
the security or safety of the Tenant Parties or their property; and that such
security and safety matters are the responsibility of Tenant and the local law
enforcement authorities.

 

-12-



--------------------------------------------------------------------------------

6. Security Deposit. The Security Deposit shall be delivered to Landlord upon
the execution of this Lease by Tenant and shall be held by Landlord (without
liability for interest, except to the extent required by Law) as security for
the performance of Tenant’s obligations under this Lease. The Security Deposit
is not an advance payment of Rent or a measure of Tenant’s liability for
damages. Landlord may, from time to time upon notice to Tenant while an event of
default remains uncured, without prejudice to any other remedy, use all or a
portion of the Security Deposit to satisfy past due Rent, cure any uncured
default by Tenant, or repay Landlord for damages and charges for which Tenant is
legally liable under this Lease or resulting from Tenant’s breach of this Lease.
If Landlord uses the Security Deposit, Tenant shall on demand restore the
Security Deposit to its original amount and such use by Landlord of the Security
Deposit shall not constitute a cure of the existing event of default until such
time as the entire amount owing to Landlord is paid in full and the Security
Deposit is fully restored. Provided that Tenant has performed all of its
obligations hereunder (or the Security Deposit has been applied for such
performance), Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 30 days after the later to occur of: (A) the date
Tenant surrenders possession of the Premises to Landlord in accordance with this
Lease; or (B) the Expiration Date (or the date this Lease otherwise terminates
if earlier). Tenant does hereby authorize Landlord to withhold from the Security
Deposit all amounts allowed by Law and the amount reasonably anticipated by
Landlord to be owed by Tenant as a result of an underpayment of Tenant’s Pro
Rata Share of any Excess Operating Expenses for the final year of the Term. To
the fullest extent permitted by applicable Law, Tenant agrees that the
provisions of this Article 6 shall supersede and replace all statutory rights of
Tenant under applicable Law regarding the retention, application or return of
security deposits, including, without limitation, under the provisions of
California Civil Code Section 1950.7. If Landlord transfers its interest in the
Premises, Landlord shall assign the Security Deposit to the transferee and,
following the assignment and the delivery to Tenant of written notice
identifying the transferee of the Security Deposit in accordance with applicable
Law, Landlord shall have no further liability for the return of the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from its other accounts. In addition to the cash Security Deposit, Tenant has
provided the Letter of Credit described in Section 33.M. Landlord and Tenant’s
obligations with regard to the Letter of Credit are more particularly described
in Section 33.M.

7. Services Furnished by Landlord.

A. Standard Services. Subject to the provisions of this Lease, Landlord agrees
to furnish (or cause a third party provider to furnish) the following services
to Tenant during the Term:

(1) Water service for use in the kitchen of the Premises and the lavatories on
each floor on which the Premises are located.

(2) Heat, ventilation and air conditioning during Normal Business Hours, at such
temperatures and in such amounts as required by governmental authority or as
Landlord reasonably determines are standard for the Building. Tenant, upon such
notice as is reasonably

 

-13-



--------------------------------------------------------------------------------

required by Landlord, may order HVAC service during hours other than Normal
Business Hours. Tenant shall pay Landlord for such additional service at a rate
equal to Landlord’s actual cost to provide such service (the “Hourly HVAC
Charge”). Landlord shall have the right, upon 30 days prior written notice to
Tenant, to adjust the Hourly HVAC Charge from time to time, but not to exceed
Landlord’s actual cost to provide such service.

(3) Maintenance and repair of the Project as described in Section 9(B) below.

(4) Janitorial service five days per week (excluding Holidays), as determined by
Landlord. If Tenant’s use of the Premises, floor covering or other improvements
require special services in excess of the standard services for the Building,
Tenant shall pay the additional cost attributable to the special services.

(5) Elevator service, subject to proper authorization and Landlord’s policies
and procedures for use of the elevator(s) in the Building.

(6) Exterior window washing at such intervals as determined by Landlord (but no
less than twice per calendar year).

(7) Electricity to the Building and Project Common Areas.

B. Service Interruptions. For purposes of this Lease, a “Service Failure” shall
mean any interruption, suspension or termination of services being provided to
Tenant by Landlord or by third-party providers, whether engaged by Tenant or
pursuant to arrangements by such providers with Landlord, which are due to
(1) the application of Laws; (2) the failure, interruption or malfunctioning of
any electrical or mechanical equipment, utility or other service to the Building
or Project; (3) the performance of repairs, maintenance, improvements or
alterations; or (4) the occurrence of any other event or cause whether or not
within the reasonable control of Landlord. No Service Failure shall render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent (except as provided below), or relieve Tenant from
the obligation to fulfill any covenant or agreement. In no event shall Landlord
be liable to Tenant for any loss or damage, including the theft of Tenant’s
Property, arising out of or in connection with any Service Failure or the
failure of any Building safety services, personnel or equipment. Notwithstanding
the foregoing, in the event that the Premises or any portion thereof is rendered
unfit for occupancy for the Permitted Use, and Tenant is prevented from using,
and does not use, the Premises or portion thereof, as a result of a Service
Failure within Landlord’s control (unless the Service Failure is caused by a
fire or other casualty, in which event Section 16 controls), then Tenant shall
give Landlord written notice of such Service Failure. If such Service Failure
continues for five (5) consecutive Business Days after Landlord’s receipt of any
such notice (the “Eligibility Period”), then Tenant’s Base Rent and Tenant’s Pro
Rata Share of Excess Operating Expenses shall be abated or reduced, as the case
may be, after expiration of the Eligibility Period for such time that the
Premises or portion thereof continues to be rendered unfit for occupancy for the
Permitted Use, and Tenant continues to be prevented from using, and does not
use, the Premises or a portion thereof, in the proportion that the rentable area
of the portion of the Premises that is rendered unfit for occupancy bears to the
total rentable area of the Premises; provided, however, Tenant shall not be
entitled to any such abatement or reduction if the Service Failure is caused by
a Tenant Party.

 

-14-



--------------------------------------------------------------------------------

C. Third Party Services. If Tenant desires any service which Landlord has not
specifically agreed to provide in this Lease, such as private security systems
or telecommunications services, Tenant shall procure such service directly from
a reputable third party service provider (“Provider”) for Tenant’s own account.
Tenant shall require each Provider to comply with the Building’s rules and
regulations, all Laws, and Landlord’s reasonable policies and practices for the
Building. Tenant acknowledges Landlord’s current policy that requires all
Providers utilizing any area of the Project outside the Premises to be approved
by Landlord and to enter into a written agreement reasonably acceptable to
Landlord prior to gaining access to, or making any installations in or through,
such area. Accordingly, Tenant shall give Landlord written notice sufficient for
such purposes.

8. Use of Electrical Services by Tenant. Tenant shall be responsible for the
full cost of all electricity used in the Premises, including electricity
utilized in connection with the HVAC system elements installed within the
Premises. The Premises shall be separately metered at Landlord’s expense for
such purpose, except that Tenant shall be responsible for all costs of
connecting the Premises to the main electrical room in the parking garage.

9. Repairs and Alterations.

A. Tenant’s Repair Obligations. Tenant shall keep the Premises in good condition
and repair, ordinary wear and tear excepted. Tenant’s repair obligations
include, without limitation, repairs to: (1) floor covering and/or raised
flooring; (2) interior partitions; (3) doors; (4) the interior side of demising
walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or for the benefit of Tenant
whether located in the Premises or in other portions of the Building;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations performed by contractors retained by Tenant, including related
HVAC balancing; and (9) all of Tenant’s furnishings, trade fixtures, equipment
and inventory. Prior to performing any such repair obligation, Tenant shall give
written notice to Landlord describing the necessary maintenance or repair. Upon
receipt of such notice, except with respect to the items in (9) above, Landlord
may elect either to perform any of the maintenance or repair obligations
specified in such notice, or require that Tenant perform such obligations by
using contractors approved by Landlord. All work shall be performed at Tenant’s
expense in accordance with the rules and procedures described in Section 9.C
below. If any of the foregoing repairs are necessitated due to the negligent
acts or omissions of any Landlord Party, Landlord shall be responsible for the
cost of repairs; provided, however, such costs shall be reduced by insurance
proceeds actually received by Tenant relating to such repairs. If Tenant fails
to make any repairs to the Premises for more than 15 days after notice from
Landlord (although notice shall not be required if there is an emergency),
Landlord may, in addition to any other remedy available to Landlord, make the
repairs, and Tenant shall pay to Landlord the reasonable cost of the repairs
within 30 days after receipt of an invoice, together with an administrative
charge in an amount equal to 5% of the cost of the repairs.

B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) standard mechanical (including
HVAC), electrical, plumbing and

 

-15-



--------------------------------------------------------------------------------

fire/life safety systems serving the Building generally; (3) Common Areas;
(4) the roof of the Building; (5) exterior windows of the Building; and
(6) elevators serving the Building. Landlord shall promptly make repairs (taking
into account the nature and urgency of the repair) for which Landlord is
responsible. If any of the foregoing maintenance or repair is necessitated due
to the negligent acts or omissions of any Tenant Party, Tenant shall pay the
costs of such repairs or maintenance to Landlord within 30 days after receipt of
an invoice; provided, however, such costs shall be reduced by insurance proceeds
actually received by Landlord in relation to such repair, together with an
administrative charge in an amount equal to 5% of the cost of the repairs.
Tenant hereby waives all rights under California Civil Code Sections 1932(1),
1941 and 1942 and all rights under any law in existence during the Term of this
Lease authorizing a tenant to make repairs at the expense of a landlord or to
exercise any right of termination due to a failure of Landlord to perform any
repair obligations under this Lease.

C. Alterations.

(1) When Consent Is Required. Tenant shall not make alterations, additions or
improvements to the Premises or install any Cable in the Premises or other
portions of the Building (collectively, “Alterations”) without first obtaining
the written consent of Landlord in each instance (which consent shall not be
unreasonably withheld, conditioned or delayed). However, Landlord’s consent
shall not be required for any Alteration that satisfies all of the following
criteria (a “Minor Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
outside the Premises or Building, including, without limitation, any signs or
interior advertising displays; (c) will not affect the systems or structure of
the Building; and (d) does not require work to be performed inside the walls or
above the ceiling of the Premises.

(2) Requirements. Prior to starting work on any Alteration, other than a Minor
Alteration, Tenant shall furnish to Landlord for review and approval (which
approval shall not be unreasonably withheld, conditioned or delayed): plans and
specifications; names of proposed contractors (provided that Landlord may
designate specific contractors with respect to Building systems, so long as such
contractors are available to perform the work); copies of contracts; and
necessary permits and approvals; evidence of contractors’ and subcontractors’
insurance. Changes to the plans and specifications must also be submitted to
Landlord for its approval (which approval shall not be unreasonably withheld).
Landlord’s waiver on one occasion shall not waive Landlord’s right to enforce
such requirements on any other occasion. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality that is at least equal
to the quality designated by Landlord as the minimum standard for the Building.
Landlord may designate reasonable and non-discriminatory rules, regulations and
procedures for the performance of Alterations in the Building and the Project,
and, to the extent reasonably necessary to avoid disruption to the occupants of
the Building and the Project, Landlord shall have the right to designate the
time when Alterations may be performed. Tenant shall reimburse Landlord within
30 days after receipt of an invoice for out-of-pocket sums paid by Landlord for
third party examination of Tenant’s plans for Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay to Landlord
a fee equal to 5% of the total cost of such Alterations for Landlord’s oversight
and coordination of any Alterations, other than Minor Alterations. No later than
30 days after completion of the Alterations, Tenant shall furnish “as-built”
plans (which shall not be required for Minor Alterations), completion

 

-16-



--------------------------------------------------------------------------------

affidavits, full and final waivers of liens, receipts and bills covering all
labor and materials. Tenant shall assure that the Alterations comply with:
(i) all insurance requirements; (ii) all Building and Project construction rules
and regulations; and (iii) Laws.

(3) Landlord’s Liability For Alterations. Landlord’s approval of an Alteration
shall not be a representation by Landlord that the Alteration complies with
applicable Laws or will be adequate for Tenant’s use. Tenant acknowledges that
Landlord is not an architect or engineer, and that the Alterations will be
designed and/or constructed using independent architects, engineers and
contractors. Accordingly, Landlord does not guarantee or warrant that the
applicable construction documents will comply with Laws or be free from errors
or omissions, or that the Alterations will be free from defects, and Landlord
will have no liability therefor.

10. Entry by Landlord. Landlord, its agents, contractors and representatives may
enter the Premises to inspect or show the Premises, to clean and make repairs to
the Premises, and with Tenant’s consent, not to be unreasonably withheld, to
conduct or facilitate alterations or additions to any portion of the Building,
including other tenants’ premises. Except in emergencies or to provide
janitorial and other Building services after Normal Business Hours, Landlord
shall provide Tenant with reasonable prior notice of entry into the Premises,
which may be given orally. Landlord shall have the right to temporarily close
all or a portion of the Project (including the Premises) to perform repairs,
alterations and additions, if reasonably necessary for the protection and safety
of Tenant and its employees. Except in emergencies, Landlord will not close the
Project (including the Premises) if the work can reasonably be completed on
weekends and after Normal Business Hours; provided, however, Landlord is not
required to conduct work on weekends or after Normal Business Hours if such work
can be conducted without closing the Project (including the Premises). Entry by
Landlord for any such purposes shall not constitute a constructive eviction or
entitle Tenant to an abatement or reduction of Rent (except as expressly
provided in Section 7.B above). Tenant may reasonably designate a certain
reasonable number of areas within the Premises as “Secured Areas” should Tenant
require such areas for the purpose of securing certain valuable property or
confidential information. Tenant shall deliver to Landlord a diagram of the
Premises, depicting the proposed Secured Areas for Landlord’s approval (which
approval will not be unreasonably withheld, conditioned or delayed). Landlord
may not enter such Secured Areas except in the case of an emergency or in the
event of a Landlord inspection, in which case Landlord shall provide Tenant with
at least forty-eight (48) hours prior written notice. Landlord shall not show
the Secured Area to a prospective lender, purchaser or prospective tenant
without forty-eight (48) hours prior written notice and, at Tenant’s request,
without a representative of Tenant being present. Tenant hereby acknowledges and
agrees that Landlord shall have no obligation to perform janitorial services in
such Secured Areas unless Tenant provides Landlord a written request for same
and provides Landlord with access to such Secured Areas (by providing Landlord a
key or other device).

11. Assignment and Subletting.

A. Landlord’s Consent Required. Subject to the remaining provisions of this
Article 11, Tenant shall not assign, transfer or encumber any interest in this
Lease (either absolutely or collaterally) or sublease or allow any third party
to use any portion of the Premises

 

-17-



--------------------------------------------------------------------------------

(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Without limitation, Tenant agrees that Landlord’s consent shall not be
considered unreasonably withheld if: (1) the proposed transferee’s financial
condition is not sufficient, in Landlord’s reasonable estimation, to ensure
their financial performance under the contemplated Transfer; (2) the proposed
transferee is a governmental organization inconsistent with the quality of the
Project or a present occupant of the Project, or Landlord is otherwise engaged
in lease negotiations with the proposed transferee for other premises in the
Project; (3) any uncured event of default exists under this Lease (or a
condition exists which, with the passage of time or giving of notice, would
become an event of default); (4) any portion of the Building or Premises would
likely become subject to additional or different Laws as a consequence of the
proposed Transfer; (5) the proposed transferee’s use of the Premises conflicts
with the Permitted Use or any exclusive usage rights granted to any other tenant
in the Building; (6) the use, nature, business, activities or reputation in the
business community of the proposed transferee (or its principals, employees or
invitees) does not meet Landlord’s standards for Building tenants in Landlord’s
reasonable estimation; (7) either the Transfer or any consideration payable to
Landlord in connection therewith adversely affects the real estate investment
trust qualification tests applicable to Landlord or its Affiliates; or (8) the
proposed transferee is or has been involved in litigation with Landlord or any
of its Affiliates within the prior two (2) years. Tenant shall not be entitled
to receive monetary damages based upon a claim that Landlord unreasonably
withheld its consent to a proposed Transfer and Tenant’s sole remedy shall be an
action to enforce any such provision through specific performance or declaratory
judgment. Tenant specifically waives any claim for damages or right to terminate
the Lease pursuant to California Civil Code Section 1995.310 or otherwise. Any
attempted Transfer in violation of this Article is voidable at Landlord’s
option.

B. Consent Parameters/Requirements. As part of Tenant’s request for, and as a
condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with financial statements for the proposed transferee, a complete copy
(unexecuted) of the proposed assignment or sublease and other contractual
documents, and such other information as Landlord may reasonably request.
Landlord shall then, within fifteen (15) days after Landlord’s receipt of such
items (i) consent to the proposed Transfer, (ii) deny consent to the proposed
Transfer, in which case such notice from Landlord shall specify the reasons for
Landlord’s denial of such consent, or (iii) with respect to a sublease (but not
with respect to an assignment), Landlord shall have the right (but not the
obligation) to terminate this Lease as of the date the sublease would have been
effective (“Landlord Termination Date”) with respect to the portion of the
Premises which Tenant desires to sublease. Notwithstanding the foregoing, Tenant
may sublease up to 4,910 Rentable Square Feet of the Premises without triggering
Landlord’s right to terminate the Lease with respect to such portion of the
Premises that Tenant desires to sublease. In such event, Tenant shall vacate
such portion of the Premises by the Landlord Termination Date and upon Tenant’s
vacating such portion of the Premises, the rent and other charges payable shall
be proportionately reduced. Consent by Landlord to one or more Transfer(s) shall
not operate as a waiver of Landlord’s rights to approve any subsequent
Transfers. In no event shall any Transfer or Permitted Transfer release or
relieve Tenant from any obligation under this Lease, nor shall the acceptance of
Rent from any assignee, subtenant or occupant constitute a waiver or release of
Tenant from any of its obligations or liabilities under this Lease. Tenant shall
pay Landlord a review fee of $1000 for Landlord’s review of any Permitted
Transfer or requested Transfer, provided if Landlord’s actual reasonable costs
and expenses (including reasonable attorney’s fees) exceed $1000, Tenant shall
reimburse Landlord for its actual reasonable costs and expenses in lieu of a
fixed review fee.

 

-18-



--------------------------------------------------------------------------------

C. Payment to Landlord. If the aggregate consideration paid to a Tenant Party
for a Transfer exceeds that payable by Tenant under this Lease (prorated
according to the transferred interest), Tenant shall pay Landlord 50% of such
excess (after deducting therefrom reasonable leasing commissions, reasonable
attorneys’ fees, and reasonable costs of tenant improvements paid to
unaffiliated third parties in connection with the Transfer, with proof of same
provided to Landlord). Tenant shall pay Landlord any such excess within 30 days
after Tenant’s receipt of such excess consideration. If any uncured event of
default exists under this Lease (or a condition exists which, with the passage
of time or giving of notice, would become an event of default), Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of any payments
received, but not to exceed the amount payable by Tenant under this Lease.

D. Change in Control of Tenant. Except for a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights in
Tenant at any time sells or disposes of such majority of voting shares/rights,
or changes its identity for any reason (including a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as, both before and after the
Transfer, Tenant is an entity whose outstanding stock is listed on a recognized
U.S. securities exchange, or if at least 80% of its voting stock is owned by
another entity, the voting stock of which is so listed; provided, however,
Tenant shall give Landlord written notice at least 30 days prior to the
effective date of such change in ownership or control.

E. No Consent Required. Tenant may sublease all or any portion of the Premises
or assign its entire interest under this Lease to its Affiliate or to a
successor to Tenant by purchase, merger, consolidation or reorganization without
the consent of Landlord (and without paying to Landlord any “profit” and without
the ability of Landlord to recapture the Premises), provided that all of the
following conditions are satisfied in Landlord’s reasonable discretion (a
“Permitted Transfer”): (1) no uncured event of default exists under this Lease
after notice and expiration of applicable cure periods; (2) Tenant’s successor
shall own all or substantially all of the assets of Tenant; (3) such Affiliate
or successor shall have a net worth which is at least equal to the greater of
Tenant’s net worth at the date of this Lease; (4) no portion of the Building or
Premises would likely become subject to additional or different Laws as a
consequence of the proposed Transfer; (5) such Affiliate’s or successor’s use of
the Premises shall not conflict with the Permitted Use or any exclusive usage
rights granted to any other tenant in the Building; (6) neither the Transfer nor
any consideration payable to Landlord in connection therewith adversely affects
the real estate investment trust qualification tests applicable to Landlord or
its Affiliates; and (7) Tenant shall give Landlord written notice at least 30
days prior to the effective date of the proposed Transfer, along with all
applicable documentation and other information necessary for Landlord to
determine that the requirements of this Section 11.E have been satisfied,
including if applicable, the qualification of such proposed transferee as an
Affiliate of Tenant. If the terms of the proposed transfer are confidential,
Landlord agrees to execute a commercially reasonable confidentiality agreement
prior to Tenant’s delivery of the information required under this Section 11.E.
The term “Affiliate” means any person or entity controlling, controlled by or
under common control with Tenant or Landlord, as applicable. If requested by
Landlord, the Affiliate or successor shall sign a commercially reasonable form
of assumption agreement.

 

-19-



--------------------------------------------------------------------------------

12. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Building, Project, Premises or Tenant’s leasehold interest in connection
with any work or service done or purportedly done by or for the benefit of
Tenant. If a lien is so placed, Tenant shall, within 10 days of notice from
Landlord of the filing of the lien, fully discharge the lien by settling the
claim which resulted in the lien or by bonding or insuring over the lien in the
manner prescribed by the applicable lien Law. If Tenant fails to discharge the
lien, then, in addition to any other right or remedy of Landlord, upon notice to
Tenant, Landlord may bond or insure over the lien or otherwise discharge the
lien. Tenant shall, within 30 days after receipt of an invoice from Landlord,
reimburse Landlord for any amount paid by Landlord, including reasonable
attorneys’ fees, to so bond or insure over the lien or discharge the lien.

13. Indemnity. Subject to Article 15, Tenant shall hold Landlord, its trustees,
Affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees, Mortgagee(s) and agents (including
the manager of the Project) (collectively, “Landlord Parties”) harmless from,
and indemnify and defend such parties against, all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including
reasonable attorneys’ fees and other professional fees that may be imposed upon,
incurred by or asserted against any of such indemnified parties (each a “Claim”
and collectively “Claims”) that arise out of or in connection with any damage or
injury occurring in the Premises. Provided Landlord Parties are properly named
as additional insureds in the policies required to be carried under this Lease,
and except as otherwise expressly provided in this Lease, the indemnity set
forth in the preceding sentence shall be limited to the greater of
(A) $6,000,000, and (B) the aggregate amount of general/umbrella liability
insurance actually carried by Tenant. Subject to Articles 9.B, 15 and 20,
Landlord shall hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, shareholders, employees and agents (collectively,
“Tenant Parties”) harmless from, and indemnify and defend such parties against,
all Claims that arise out of or in connection with any damage or injury
occurring in or on the Project (excluding the Premises), to the same extent the
Tenant Parties would have been covered had they been named as additional
insureds on the commercial general liability insurance policy required to be
carried by Landlord under this Lease. The indemnity set forth in the preceding
sentence shall be limited to the amount of $6,000,000. To the fullest extent
permitted by law, Tenant, on its behalf and on behalf of all Tenant Parties,
waives any and all claims against Landlord Parties arising out of, knowingly and
voluntarily assumes the risk of, and agrees that Landlord Parties shall not be
liable to Tenant Parties for any of the following: (a) injury to or death of any
person; or (b) loss of, injury or damage to, or destruction of, any tangible or
intangible property, including, without limitation, the resulting loss of use,
economic losses and consequential or resulting damage of any kind from any
cause. Landlord Parties shall not be liable for any of the foregoing regardless
of whether the liability results from any active or passive act, error, omission
or negligence of any of the Landlord Parties, or is based on claims in which
liability without fault or strict liability is imposed or sought to be imposed
on any of the Landlord Parties. Notwithstanding the foregoing, however, this
exculpation clause shall not apply to Claims against Landlord Parties to the
extent that a final judgment of a court of competent jurisdiction establishes
that the injury, loss, damage, or destruction was proximately caused by Landlord
Parties’ fraud or willful injury to person or property.

 

-20-



--------------------------------------------------------------------------------

14. Insurance.

A. Tenant’s Insurance. Except as described in Rider 3 attached hereto, Tenant
shall maintain the following insurance (“Tenant’s Insurance”), at its sole cost
and expense: (1) commercial general liability insurance applicable to the
Premises and its appurtenances providing, on an occurrence basis, a per
occurrence limit of no less than $1,000,000; (2) causes of loss-special form
(formerly “all risk”) property insurance, including flood and earthquake
(subject to Rider 3), covering all above building standard leasehold
improvements and Tenant’s trade fixtures, equipment, furniture and other
personal property within the Premises (“Tenant’s Property”) in the amount of the
full replacement cost thereof; (3) business income (formerly “business
interruption”) insurance written on an actual loss sustained form or with
sufficient limits to address reasonably anticipated business interruption losses
(subject to Rider 3); (4) business automobile liability insurance to cover all
owned, hired and nonowned automobiles owned or operated by Tenant providing a
minimum combined single limit of $1,000,000; (5) workers’ compensation insurance
as required by the state in which the Premises is located and in amounts as may
be required by applicable statute (provided, however, if no workers’
compensation insurance is statutorily required, Tenant shall carry workers’
compensation insurance in a minimum amount of $500,000); (6) employer’s
liability insurance in an amount of at least $500,000 per occurrence; and
(7) umbrella liability insurance that follows form in excess of the limits
specified in (1), (4) and (6) above, of no less than $5,000,000 per occurrence
and in the aggregate. Any company underwriting any of Tenant’s Insurance shall
have, according to A.M. Best Insurance Guide, a Best’s rating of not less than
A- and a Financial Size Category of not less than VIII. All commercial general
liability, business automobile liability and umbrella liability insurance
policies shall name Landlord (or any successor), Landlord’s property manager and
Landlord’s Mortgagee (if any), as “additional insureds” and shall be primary as
to Claims arising within the Premises with Landlord’s policy being secondary and
noncontributory. If any aggregate limit is reduced because of losses paid to
below 75% of the limit required by this Lease, Tenant will notify Landlord in
writing within 10 days of the date of reduction. Tenant shall provide Landlord
with a certificate of insurance evidencing Tenant’s Insurance prior to the
earlier to occur of the Commencement Date or the date Tenant is provided access
to the Premises for any reason, and upon renewals at least 10 days prior to the
expiration of the insurance coverage. All of Tenant’s Insurance policies,
endorsements and certificates will be on forms and with deductibles and
self-insured retention, if any, reasonably acceptable to Landlord. The limits of
Tenant’s insurance shall not limit Tenant’s liability under this Lease.

B. Landlord’s Insurance. Landlord shall maintain: (1) commercial general
liability insurance applicable to the Project which provides, on an occurrence
basis, a minimum combined single limit of no less than $6,000,000 (coverage in
excess of $1,000,000 may be provided by way of an umbrella/excess liability
policy); and (2) causes of loss-special form (formerly “all risk”) property
insurance on the Building in the amount of the replacement cost thereof, as
reasonably estimated by Landlord. The foregoing insurance and any other
insurance carried by Landlord may be effected by a policy or policies of blanket
insurance and shall be for the sole benefit of Landlord and under Landlord’s
sole control. Consequently, Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.

15. Mutual Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Tenant waives, and shall cause its insurance carrier(s) and any other
party claiming through or

 

-21-



--------------------------------------------------------------------------------

under such carrier(s), by way of subrogation or otherwise, to waive any and all
rights of recovery, Claim, action or causes of action against all Landlord
Parties for any loss or damage to Tenant’s business, any loss of use of the
Premises, and any loss, theft or damage to Tenant’s Property (including Tenant’s
automobiles or the contents thereof), INCLUDING ALL RIGHTS (BY WAY OF
SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF ACTION
ARISING OUT OF THE NEGLIGENCE OF ANY LANDLORD PARTY, which loss or damage is (or
would have been, had the insurance required by this Lease been maintained)
covered by insurance. In addition, Landlord waives and shall cause its insurance
carrier(s) and any other party claiming through or under such carrier(s), by way
of subrogation or otherwise, to waive any and all rights of recovery, Claim,
action or causes of action against all Tenant Parties for any loss of or damage
to or loss of use of the Project and the Building, any additions or improvements
to the Project and the Building, or any contents thereof, INCLUDING ALL RIGHTS
(BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF
ACTION ARISING OUT OF THE NEGLIGENCE OF ANY TENANT PARTY, which loss or damage
is (or would have been, had the insurance required by this Lease been
maintained) covered by insurance. The provisions of this Section 15 shall
survive the expiration or sooner termination of this Lease with respect to any
Claims or liability arising in connection with any event occurring prior to such
expiration or termination.

16. Casualty Damage.

A. Repair or Termination by Landlord. If all or any part of the Premises are
damaged by fire or other casualty, Tenant shall immediately notify Landlord in
writing. Landlord shall have the right to terminate this Lease if: (1) the
Building shall be damaged so that, in Landlord’s judgment, substantial
alteration or reconstruction of the Building shall be required (whether or not
the Premises have been damaged); (2) Landlord is not permitted by Law to rebuild
the Building in substantially the same form as existed before the fire or
casualty; (3) the Premises have been materially damaged and there is less than 2
years of the Term remaining on the date of the casualty; (4) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt so that there are insufficient proceeds to rebuild; or (5) an uninsured
loss of the Building occurs notwithstanding Landlord’s compliance with
Section 14(B) above. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within 90 days after the date of the casualty. If
Landlord does not terminate this Lease under this Section 16(A), Landlord shall
commence and proceed with reasonable diligence to repair and restore the
Building and/or the Premises to substantially the same condition as existed
immediately prior to the date of damage; provided, however, Landlord shall only
be required to pay for the reconstruction of building standard leasehold
improvements, and Tenant shall be required to pay the cost for restoring any
other leasehold improvements, including, without limitation, amounts for
restoration of any tenant improvements required to be insured by Tenant pursuant
to Section 14.A(2) (which shall include costs that would have been covered by
Tenant’s insurance, had Tenant maintained the earthquake and flood coverages
described in Section 14.A(2). Notwithstanding anything to the contrary
hereinabove, in no event shall Landlord be required to spend more than the
insurance proceeds received by Landlord (or which would have been received had
Landlord carried the insurance required by this Lease).

 

-22-



--------------------------------------------------------------------------------

B. Timing for Repair; Termination by Either Party. Subject to the provisions of
Section 16(A) above, if all or any portion of the Premises is damaged as a
result of fire or other casualty, Landlord shall, with reasonable promptness,
cause an architect or general contractor selected by Landlord to provide
Landlord and Tenant with a written estimate of the amount of time required to
substantially complete the repair and restoration of the Premises, using
standard working methods (“Completion Estimate”). If the Completion Estimate
indicates that the Premises cannot be made tenantable within 270 days from the
date of damage, then regardless of anything in Section 16(A) above to the
contrary, either party shall have the right to terminate this Lease by giving
written notice to the other of such election within 10 Business Days after
receipt of the Completion Estimate. Tenant, however, shall not have the right to
terminate this Lease if the fire or casualty was caused by the negligence or
intentional misconduct of any of the Tenant Parties. If neither party terminates
this Lease under this Section 16(B), then Landlord shall repair and restore the
Premises in accordance with, and subject to the limitations of, Section 16(A).

C. Abatement. In the event a material portion of the Premises is damaged as a
result of a fire or other casualty, the Base Rent shall abate for the portion of
the Premises that is damaged and not usable by Tenant until substantial
completion of the repairs and restoration required to be made by Landlord
pursuant to Section 16(A). Tenant, however, shall not be entitled to such
abatement if the fire or other casualty was caused by the gross negligence or
intentional misconduct of any of the Tenant Parties. Landlord shall not be
liable for any loss or damage to Tenant’s Property or to the business of Tenant
resulting in any way from the fire or other casualty or from the repair and
restoration of the damage. Landlord and Tenant hereby waive the provisions of
any Law relating to the matters addressed in this Article including, without
limitation, the provisions of California Civil Code Sections 1932(2) and
1933(4), and agree that their respective rights for damage to or destruction of
the Premises shall be those specifically provided in this Lease.

17. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises are taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Landlord shall also have the right to terminate this Lease
if there is a Taking of any portion of the Building or Project which would leave
the remainder of the Building unsuitable for use as an office building in a
manner comparable to the Building’s use prior to the Taking. In order to
exercise its right to terminate this Lease under this Article 17, Landlord or
Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Project occurs. If this
Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
applicable, be appropriately adjusted by Landlord. In addition, Base Rent for
any portion of the Premises taken or condemned shall be abated during the
unexpired Term effective when the physical taking of the portion of the Premises
occurs. All compensation awarded for a Taking, or sale proceeds, shall be the
property of Landlord, any right to receive compensation or proceeds being
expressly waived by Tenant. However, Tenant may file a separate claim at its
sole cost and expense for Tenant’s Property (excluding above building standard
leasehold improvements) and Tenant’s reasonable relocation expenses, provided
the filing of such claim does not diminish the award which would otherwise be
receivable by Landlord. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure.

 

-23-



--------------------------------------------------------------------------------

18. Events of Default. Tenant shall be considered to be in default under this
Lease upon the occurrence of any of the following events of default:

A. Tenant’s failure to pay when due all or any portion of the Rent (“Monetary
Default”), where such failure shall continue for a period of three (3) Business
Days after written notice thereof by Landlord to Tenant, which notice shall be
in lieu of, and not in addition to, any notice required pursuant to California
Code of Civil Procedure Section 1161, et seq.

B. Tenant’s failure to perform any of the obligations of Tenant in the manner
set forth in Articles 14, 23, 24 or 25 (a “Time Sensitive Default”).

C. Tenant’s failure (other than a Monetary Default or a Time Sensitive Default)
to comply with any term, provision or covenant of this Lease, if the failure is
not cured within 10 days after written notice to Tenant. However, if Tenant’s
failure to comply cannot reasonably be cured within 30 days, Tenant shall be
allowed additional time (not to exceed an additional 15 days) as is reasonably
necessary to cure the failure so long as: (1) Tenant commences to cure the
failure within the 30 day period following Landlord’s initial written notice,
and (2) Tenant diligently pursues a course of action that will cure the failure
and bring Tenant back into compliance with this Lease. However, if Tenant’s
failure to comply creates a hazardous condition, the failure must be cured
immediately upon notice to Tenant. In addition, if Landlord provides Tenant with
notice of Tenant’s failure to comply with the same specific term, provision or
covenant of this Lease on more than two (2) occasions during any 12 month
period, Tenant’s subsequent violation of the same term, provision or covenant
shall, at Landlord’s option, be deemed an incurable event of default by Tenant.

D. Tenant becomes insolvent, files a petition for protection under the U.S.
Bankruptcy Code (or similar Law) or a petition is filed against Tenant under
such Laws and is not dismissed within 45 days after the date of such filing,
makes a transfer in fraud of creditors or makes an assignment for the benefit of
creditors, admits in writing its inability to pay its debts when due, or a
receiver or trustee is appointed to take possession of all or substantially all
of the assets of Tenant, unless possession is restored to Tenant within thirty
(30) days, or any execution or other judicially authorized seizure of all or
substantially all of Tenant’s assets located upon the Premises or of Tenant’s
interest in this Lease, unless such seizure is discharged within thirty
(30) days.

E. Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord.

19. Remedies.

A. Landlord’s Remedies. Upon any default, Landlord shall have the right without
notice or demand (except as provided in Article 18) to pursue any of its rights
and remedies at Law or in equity, including any one or more of the following
remedies:

(1) Terminate this Lease and Landlord shall be entitled to recover damages from
Tenant as provided in California Civil Code § 1951.2 or any other applicable
right or remedy provision allowing for recovery of damages for such breach,
including but not limited to the following:

(i) The worth, at the time of award, of any unpaid Base Rent and other amounts
of money due to Landlord hereunder that had been earned at the time of such
termination;

 

-24-



--------------------------------------------------------------------------------

(ii) The worth, at the time of award, of the amount by which the unpaid Base
Rent and other amounts of money due to Landlord hereunder would have been earned
after termination until the time of the award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; and

(iii) The worth, at the time of award, of the amount by which the unpaid Base
Rent and other amounts of money due to Landlord hereunder for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; and

(iv) Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Law, including without limitation, any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.

As used in Section 19(1)(iii) above, the “worth at the time of award,” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award, plus one percent (1%). As used in
Sections 19(A)(1)(i) and 19(A)(1)(ii) above, the “worth, at the time of award,”
is computed as set forth in Section 19(B), bearing interest from the date such
payment is due to the date of actual payment at the rate of eighteen percent
(18%) per annum or the highest lawful rate of interest permitted by California
or federal law, whichever rate of interest is lower (“Interest Rate”).

(2) Without terminating this Lease and Tenant’s right to possession of the
Premises, Landlord has the remedy described in California Civil Code § 1951.4 to
reenter the Premises and occupy the whole or any part thereof for and on account
of Tenant and collect any unpaid Base Rent and other amounts provided for in
this Lease, as and when they become due, and may continue this Lease in full
force and effect and may enforce all of its rights and remedies under this
Lease, including, but not limited to the right to recover rent as it becomes
due. Having re-entered the Premises in accordance with this Section 19(A)(2),
Landlord may subsequently elect to pursue its remedies under Section 19(A)(1)
above.

B. Measure of Damages.

(1) Calculation. If Landlord either terminates this Lease or terminates Tenant’s
right to possession of the Premises due to a Tenant default, Tenant shall
immediately surrender and vacate the Premises and, at Landlord’s election, pay
Landlord on demand: (a) all Rent accrued through the end of the month in which
the termination becomes effective; (b)

 

-25-



--------------------------------------------------------------------------------

interest on all unpaid Rent from the date due at a rate equal to the Interest
Rate; (c) all expenses reasonably incurred by Landlord in enforcing its rights
and remedies under this Lease, including all reasonable legal expenses;
(d) Costs of Reletting applicable to the remainder of the Term; and (e) all
Landlord’s Rental Damages. In the event that Landlord relets the Premises for an
amount greater than the Rent due during the Term, Tenant shall not receive a
credit for any such excess.

(2) Definitions. “Costs of Reletting” shall include commercially reasonable
costs, losses and expenses incurred by Landlord in reletting all or any portion
of the Premises including, without limitation, the cost of removing and storing
Tenant’s furniture, trade fixtures, equipment, inventory or other property,
repairing and/or demolishing the Premises, removing and/or replacing Tenant’s
signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees
and leasehold improvements, and any allowances and/or concessions provided by
Landlord. “Landlord’s Rental Damages” shall mean the total Rent which Landlord
would have received under this Lease (had Tenant made all such Lease payments as
required) for the remainder of the Term minus the fair rental value of the
Premises for the same period, or, if the Premises are relet, the actual rental
value (not to exceed the Rent due during the Term), both discounted to present
value at the Prime Rate in effect upon the date of determination. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
by a federally insured bank selected by Landlord in the state in which the
Building is located as such bank’s prime or base rate.

C. Tenant Not Relieved from Liabilities. Unless expressly provided in this
Lease, the repossession or re-entering of all or any part of the Premises shall
not relieve Tenant of its liabilities and obligations under this Lease. In
addition, Tenant shall not be relieved of its liabilities under this Lease, nor
be entitled to any damages hereunder, based upon minor or immaterial errors in
the exercise of Landlord’s remedies. No right or remedy of Landlord shall be
exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity. If Tenant fails to pay any amount
when due hereunder (after the expiration of any applicable cure period),
Landlord shall be entitled to receive interest on any unpaid item of Rent from
the date initially due (without regard to any applicable grace period) at the
Interest Rate. In addition, if Tenant fails to pay any item or installment of
Rent when due (after the expiration of any applicable cure period), Tenant shall
pay Landlord an administrative fee equal to 5% of the past due Rent. However, in
no event shall the charges permitted under this Section 19(C) or elsewhere in
this Lease, to the extent they are considered interest under applicable Law,
exceed the maximum lawful rate of interest. If any payment by Tenant of an
amount deemed to be interest results in Tenant having paid any interest in
excess of that permitted by Law, then it is the express intent of Landlord and
Tenant that all such excess amounts theretofore collected by Landlord be
credited against the other amounts owing by Tenant under this Lease. Receipt by
Landlord of Tenant’s keys to the Premises shall not constitute an acceptance or
surrender of the Premises. NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO
THE CONTRARY, TENANT SHALL HOLD LANDLORD PARTIES HARMLESS FROM AND INDEMNIFY AND
DEFEND SUCH PARTIES AGAINST, ALL CLAIMS THAT ARISE OUT OF OR IN CONNECTION WITH
A BREACH OF THIS LEASE BY TENANT, SPECIFICALLY INCLUDING ANY VIOLATION OF
APPLICABLE LAWS OR CONTAMINATION CAUSED BY A TENANT PARTY.

 

-26-



--------------------------------------------------------------------------------

D. Mitigation of Damages. Upon termination of Tenant’s right to possess the
Premises, Landlord shall, only to the extent required by Law, use objectively
reasonable efforts to mitigate damages by reletting the Premises. Landlord shall
not be deemed to have failed to do so if Landlord refuses to lease the Premises
to a prospective new tenant with respect to whom Landlord would be entitled to
withhold its consent pursuant to Section 11(A), or who (1) is an Affiliate,
parent or subsidiary of Tenant; (2) is not acceptable to any Mortgagee of
Landlord; (3) requires improvements to the Premises to be made at Landlord’s
expense; or (4) is unwilling to accept lease terms then proposed by Landlord,
including: (a) leasing for a shorter or longer term than remains under this
Lease; (b) re-configuring or combining the Premises with other space, (c) taking
all or only a part of the Premises; and/or (d) changing the use of the Premises.
Notwithstanding Landlord’s duty to mitigate its damages as provided herein,
Landlord shall not be obligated (i) to give any priority to reletting Tenant’s
space in connection with its leasing of space in the Building or any complex of
which the Building is a part, or (ii) to accept below market rental rates for
the Premises or any rate that would negatively impact the market rates for the
Building. To the extent that Landlord is required by applicable Law to mitigate
damages, Tenant must plead and prove by clear and convincing evidence that
Landlord failed to so mitigate in accordance with the provisions of this
Section 19(D), and that such failure resulted in an avoidable and quantifiable
detriment to Tenant.

20. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor Landlord) to
Tenant (or any person or entity claiming by, through or under Tenant) shall be
limited to the interest of Landlord in the Project. Tenant shall look solely to
Landlord’s interest in the Project for the recovery of any judgment or award
against Landlord. No Landlord Party shall be personally liable for any judgment
or deficiency. Before filing suit for an alleged default by Landlord, Tenant
shall give Landlord and the Mortgagee(s) whom Tenant has been notified hold
Mortgages on the Project, Building or Premises, notice and reasonable time to
cure the alleged default. Tenant hereby waives all claims against all Landlord
Parties for consequential, special or punitive damages allegedly suffered by any
Tenant Parties, including lost profits and business interruption.

21. No Waiver. Neither party’s failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall constitute a waiver of
the default, nor shall it constitute an estoppel. Neither party’s failure to
enforce its rights for a default shall constitute a waiver of that party’s
rights regarding any subsequent default.

22. Tenant’s Right to Possession. Provided Tenant pays the Rent and fully
performs all of its other covenants and agreements under this Lease, Tenant
shall have the right to occupy the Premises without hindrance from Landlord or
any person lawfully claiming through Landlord, subject to the terms of this
Lease, all Mortgages, insurance requirements and applicable Law. This covenant
and all other covenants of Landlord shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of any Landlord Parties.

23. Intentionally Omitted.

24. Holding Over. Except for any permitted occupancy by Tenant under Article 29,
if Tenant or any party claiming by, through or under Tenant fails to surrender
the Premises at the

 

-27-



--------------------------------------------------------------------------------

expiration or earlier termination of this Lease, the continued occupancy of the
Premises shall be that of a tenancy at sufferance. Tenant shall pay an amount
(on a per month basis without reduction for partial months during the holdover)
equal to 150% of Base Rent due for the period immediately preceding the
holdover. Tenant shall otherwise continue to be subject to all of Tenant’s
obligations under this Lease. No holdover by Tenant or payment by Tenant after
the expiration or early termination of this Lease shall be construed to extend
the Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise. In addition to the payment of the
amounts provided above, if Landlord is unable to deliver possession of the
Premises to a new tenant, or to perform improvements for a new tenant, as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within 15
days after Landlord notifies Tenant that Tenant’s holding over will result in
Landlord’s inability to deliver possession, or perform improvements, such
failure shall constitute a Time Sensitive Default hereunder; and notwithstanding
any other provision of this Lease to the contrary, TENANT SHALL BE LIABLE TO
LANDLORD FOR, AND SHALL PROTECT LANDLORD FROM AND INDEMNIFY AND DEFEND LANDLORD
AGAINST, ALL LOSSES AND DAMAGES, INCLUDING ANY CLAIMS MADE BY ANY SUCCEEDING
TENANT RESULTING FROM SUCH FAILURE TO VACATE, AND ANY CONSEQUENTIAL DAMAGES THAT
LANDLORD SUFFERS FROM THE HOLDOVER.

25. Subordination to Mortgages; Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or
other lien(s) now or subsequently affecting the Premises, the Building or the
Project, and to renewals, modifications, refinancings and extensions thereof
(collectively, a “Mortgage”). Landlord represents to Tenant that, as of the
Effective Date, there is no Mortgage encumbering the Premises, the Building or
the Project. The party having the benefit of a Mortgage shall be referred to as
a “Mortgagee.” This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord’s interest in this Lease, Tenant shall, without charge, attorn to
the successor-in-interest. Tenant shall, within 10 Business Days after receipt
of a written request from Landlord, execute and deliver an estoppel certificate
to those parties as are reasonably requested by Landlord (including a Mortgagee
or prospective purchaser). The estoppel certificate shall include a statement
certifying that this Lease is unmodified (except as identified in the estoppel
certificate) and in full force and effect, describing the dates to which Rent
and other charges have been paid, representing that, to the best of Tenant’s
knowledge, there is no default (or stating with specificity the nature of the
alleged default) and certifying other matters with respect to this Lease that
may reasonably be requested. Tenant’s failure to provide any estoppel
certificate within the 10 Business Day period specified above, and the
continuation of such failure for a period of 10 Business Days after Landlord
delivers a second written notice requesting same, shall constitute a Time
Sensitive Default under this Lease. Tenant shall, within ten (10) Business Days
after receipt of Landlord’s request, deliver to Landlord Tenant’s then current
financial statements in form and content reasonably satisfactory to Landlord and
to any prospective purchaser or lender.

26. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which

 

-28-



--------------------------------------------------------------------------------

the other is a party to enforce or protect its interest or rights, the
prevailing party shall be entitled to all of its costs and expenses, including
reasonable attorneys’ fees and costs from the other party in such action or
proceeding, including, without limitation, architectural and engineering,
administrative, accounting and appraisal fees and costs incurred for the
negotiation of a settlement or enforcement of rights. The attorneys’ fees and
legal costs award shall not be computed according to any court fee schedule, but
shall be sufficient to fully reimburse all attorneys’ fees and costs reasonably
incurred in good faith by the prevailing party. Tenant further agrees that if
Landlord delivers a notice of default to Tenant (pursuant to California Code of
Civil Procedure Section 1161, et seq. or otherwise) in connection with a breach
of any monetary obligation of Tenant under this Lease, and if such notice
correctly states the true state of facts, Tenant shall be responsible for all
legal and administrative costs that will be incurred by Landlord in the
preparation and service of such notice, and that Landlord may include such
amount in the notice as rent due and payable to cure such default.

27. Notice. If a demand, request, approval, consent or notice (collectively, a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, at
the party’s respective Notice Address(es) set forth in Article 1, except that if
Tenant has vacated the Premises (or if the Notice Address for Tenant is other
than the Premises, and Tenant has vacated such address) without providing
Landlord a new Notice Address, Landlord may serve notice in any manner described
in this Article or in any other manner permitted by Law. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
or the date on which delivery is first refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, three (3) days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Either party may, at any time,
change its Notice Address by giving the other party written notice of the new
address in the manner described in this Article.

28. Reserved Rights. This Lease does not grant any rights to light or air over
or about the Building. No diminution or shutting off of light, air or view by
any structure which may be erected on lands adjacent to the Building or the
Project shall in any way affect this Lease or impose any liability on Landlord.
Landlord excepts and reserves exclusively to itself the use of: (A) roofs,
(B) telephone, electrical and janitorial closets, (C) equipment rooms, Building
risers or similar areas that are used by Landlord for the provision of Building
services, (D) rights to the land and improvements below the floor of the
Premises, (E) the improvements and air rights above the Premises, (F) the
improvements and air rights outside the demising walls of the Premises, (G) the
areas within the Premises used for the installation of utility lines and other
installations serving occupants of the Building, and (H) any other areas
designated from time to time by Landlord outside of the Premises as service
areas of the Building. Tenant shall not have the right to install or operate any
equipment producing radio frequencies, electrical or electromagnetic output or
other signals, noise or emissions in or from the Building without the prior
written consent of Landlord. To the extent permitted by applicable Law, Landlord
reserves the right to restrict and control the use of such equipment. Landlord
has the right to change the Building’s and/or Project’s name or address.
Landlord also has the right to make such other changes to the Project and
Building as Landlord deems appropriate, provided the changes do not materially
affect Tenant’s business operations or Tenant’s ability to use the Premises for
the Permitted Use. Landlord shall also have the right (but not the obligation)
to temporarily close

 

-29-



--------------------------------------------------------------------------------

the Building if Landlord reasonably determines that there is an imminent danger
of significant damage to the Building or of personal injury to Landlord’s
employees or the occupants of the Building. The circumstances under which
Landlord may temporarily close the Building shall include, without limitation,
electrical interruptions, hurricanes and civil disturbances. A closure of the
Building under such circumstances shall not constitute a constructive eviction
nor entitle Tenant to an abatement or reduction of Rent except as provided in
Section 7.B above.

29. Surrender of Premises. All improvements to the Premises (collectively,
“Leasehold Improvements”) shall be owned by Landlord and shall remain upon the
Premises without compensation to Tenant. At the expiration or earlier
termination of this Lease or Tenant’s right of possession, Tenant shall remove
Tenant’s Removable Property from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear excepted. As used herein, the term “Tenant’s Removable
Property” shall mean: (A) Cable installed by or for the benefit of Tenant and
located in the Premises or other portions of the Building; (B) any Leasehold
Improvements that are installed by or for the benefit of Tenant and, in
Landlord’s reasonable judgment, are of a nature that would require removal and
repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (“Special Installations”) provided
that Landlord identifies such Special Installations by written notice to Tenant
at the time of Landlord’s approval of plans and specifications therefor; and
(C) Tenant’s personal property. Notwithstanding the foregoing, Landlord may, in
Landlord’s sole discretion and at no cost to Landlord, require Tenant to leave
any of its Special Installations in the Premises. If Tenant fails to remove any
of Tenant’s Removable Property (other than Special Installations which Landlord
has designated to remain in the Premises) within 2 Business Days after the
termination of this Lease or of Tenant’s right to possession, Landlord, at
Tenant’s sole cost and expense, shall be entitled (but not obligated) to remove
and store Tenant’s Removable Property. Landlord shall not be responsible for the
value, preservation or safekeeping of Tenant’s Removable Property. Tenant shall
pay Landlord, upon demand, the expenses and storage charges incurred for
Tenant’s Removable Property. To the fullest extent permitted by applicable Law,
any unused portion of Tenant’s Security Deposit may be applied to offset
Landlord’s costs set forth in the preceding sentence. In addition, if Tenant
fails to remove Tenant’s Removable Property from the Premises or storage, as the
case may be, within 30 days after written notice, Landlord may deem all or any
part of Tenant’s Removable Property to be abandoned and may dispose of such
items in accordance with California law. Except for Special Installations
designated by Landlord to remain in the Premises, Tenant’s Removable Property
shall be removed by Tenant before the Expiration Date; provided that upon
Landlord’s prior written consent (which must be requested by Tenant at least 30
days in advance of the Expiration Date and which shall not be unreasonably
withheld), Tenant may remain in the Premises for up to 5 days after the
Expiration Date for the sole purpose of removing Tenant’s Removable Property.
Tenant’s possession of the Premises for such purpose shall be subject to all of
the terms and conditions of this Lease, including the obligation to pay Base
Rent and Tenant’s Pro Rata Share of Excess Operating Expenses on a per diem
basis at the rate in effect for the last month of the Term. In the event this
Lease is terminated prior to the Expiration Date, Tenant’s Removable Property
(except for Special Installations designated by Landlord to remain in the
Premises as provided above) shall be removed by Tenant within 2 Business Days
after the termination of this Lease. Tenant shall repair damage caused by the
installation or removal of Tenant’s Removable Property.

 

-30-



--------------------------------------------------------------------------------

30. Hazardous Materials.

A. Restrictions. No Hazardous Material (except for de minimis quantities of
household cleaning products and office supplies used in the ordinary course of
Tenant’s business at the Premises and that are used, kept and disposed of in
compliance with Laws) shall be brought upon, used, kept or disposed of in or
about the Premises or the Project by any Tenant Parties or any of Tenant’s
transferees, contractors or licensees without Landlord’s prior written consent,
which consent may be withheld in Landlord’s sole and absolute discretion.
Tenant’s request for such consent shall include a representation and warranty by
Tenant that the Hazardous Material in question (1) is necessary in the ordinary
course of Tenant’s business, and (2) shall be used, kept and disposed of in
compliance with all Laws.

B. Remediation. Tenant shall, at its expense, monitor the Premises for the
presence of Hazardous Materials or conditions which may reasonably give rise to
Contamination and promptly notify Landlord if it suspects Contamination in the
Premises. Landlord will remediate Contamination caused by a Tenant Party or its
contractors or invitees and Tenant shall reimburse Landlord for the cost
thereof, plus a 10% administrative fee.

C. Definitions. For purposes of this Article 30, a “Hazardous Material” is any
substance the presence of which requires, or may hereafter require,
notification, investigation or remediation under any Laws or which is now or
hereafter defined, listed or regulated by any governmental authority as a
“hazardous waste”, “extremely hazardous waste”, “solid waste”, “toxic
substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws. “Contamination” means the
existence or any release or disposal of a Hazardous Material or biological or
organic contaminant, including any such contaminant which could adversely impact
air quality, such as mold, fungi or other bacterial agents, in, on, under, at or
from the Premises, the Building or the Project which may result in any
liability, fine, use restriction, cost recovery lien, remediation requirement,
or other government or private party action or imposition affecting any Landlord
Party. For purposes of this Lease, claims arising from Contamination shall
include diminution in value, restrictions on use, adverse impact on leasing
space, and all costs of site investigation, remediation, removal and restoration
work, including response costs under CERCLA and similar statutes.

D. Reports, Surveys and Acceptance of Premises. All current surveys or reports
prepared for the Project regarding the presence of Hazardous Materials (if any)
in the Building are available for inspection by Tenant in the office of the
property manager. With respect to Hazardous Materials, Tenant hereby (1) accepts
full responsibility for reviewing any such surveys and reports and satisfying
itself prior to the execution of this Lease as to the acceptability of the
Premises under Section 3(B) above, and (2) acknowledges and agrees that this
provision satisfies all notice requirements under applicable Law. Tenant shall
not perform or cause to be performed any test on or within the Premises for the
purpose of determining the presence of a Hazardous Material without Landlord’s
prior written consent, which may be withheld in Landlord’s sole and absolute
discretion. If Landlord’s consent is given to such request for testing, Tenant
shall use a vendor approved by Landlord for such testing. In addition, Tenant
shall provide to Landlord a copy of such test within 10 days of Tenant’s
receipt.

 

-31-



--------------------------------------------------------------------------------

31. Signage.

A. Directory and Suite Identification Signage. Tenant shall be entitled, at
Landlord’s sole cost and expense, to be listed on the directory sign in the
Building’s main lobby and on suite identification signage at the main entrance
to the Premises. All such directory and suite identification signage shall be in
accordance with the Building-standard signage program developed by Landlord (the
“Signage Program”).

B. Signage Costs. Except for the Monument Signage, all costs of the signage
permitted Tenant hereunder shall be Landlord’s sole responsibility, including,
without limitation, costs of fabrication, installation, repair, maintenance,
illumination and removal, including any necessary repair to the Building and
monument resulting from signage removal.

C. Monument Signage Rights. During the Lease Term (including any Renewal
Period), Landlord agrees to install, display and maintain, at Tenant’s sole
expense, signage identifying Tenant’s name (the “Monument Signage”) on a
non-exclusive monument sign at a location mutually agreed upon by Landlord and
Tenant. The Monument Signage rights granted herein are personal to the specific
party originally identified as the “Tenant” under the Lease and any assignee
under a Transfer and may not be otherwise transferred, shared or assigned in
whole or in part to any subtenant. The location, size, material, construction
and design of the Monument Signage shall be subject to the prior written
approval of Landlord, in its sole discretion and compliance with applicable
Laws. Upon the Expiration Date or earlier termination of Tenant’s right to
possess the Premises, Tenant shall pay Landlord all actual, documented and
reasonable expenses incurred in connection with the removal and disposition of
the Monument Signage and the repair of any damage caused by the Monument Signage
or its removal.

D. No Other Signage. Except for the signage described in this Article 31, Tenant
shall not place or permit to be placed, any sign, advertisement, notice or other
similar matter on the doors, windows, exterior walls, roof or other areas of the
Premises which are open to the view of persons in the common area of the
Building or grounds, except with the advance written consent of Landlord, which
consent may be withheld for any reason.

32. Parking.

A. General. In connection with its use and occupancy of the Premises, Tenant
shall have the right to park, on terms and conditions to be established by the
Landlord from time to time during the Term, on a non-exclusive, unreserved basis
in the parking area serving the Building, the number of automobiles and other
passenger vehicles specified in Paragraph P of the Basic Lease Information. The
parking authorized by this Article 32 shall be in Project parking facilities
(the “Parking Facilities”) for Tenant’s personal transportation to and from the
Building, and not for long-term (i.e., for more than forty-eight (48) hours,
other than in reserved spaces) storage of automobiles or motorcycles or for
short- or long-term storage of boats, trailers, recreational vehicles or other
types of vehicles or equipment. Landlord shall have the right to designate where
the parking spaces in the Parking Facilities shall be located and may reserve
certain spaces from Tenant’s use as, in Landlord’s reasonable discretion,
Landlord may determine (provided, however, Landlord shall not relocate any of
Tenant’s under-Building

 

-32-



--------------------------------------------------------------------------------

reserved parking spaces to the surface parking lot, without Tenant’s consent).
Tenant shall be required to pay a deposit for each parking card key that is
issued to Tenant, which deposit shall be refunded upon the return of the parking
card key to Landlord. If Tenant experiences continual and persistent instances
where there are less than the number of parking spaces specified in Paragraph P
of the Basic Lease Information available for use by Tenant within the Parking
Facilities, then upon notice from Tenant to Landlord that such number is not
available, Landlord agrees to take reasonable measures to ensure that parking
remains available to Tenant. The costs associated with any such actions by
Landlord shall be an Operating Expense.

B. Parking Charges. Landlord shall not impose any separate or additional charge
for Tenant’s use of the unreserved parking spaces identified in Paragraph P of
the Basic Lease Information during the initial Term of this Lease (but not
during any extension Term); provided, however, Tenant’s under-Building parking
spaces, if any, identified under Paragraph P of the Basic Lease Information
shall be subject to Landlord’s current per-space monthly parking charge, as
determined by Landlord from time to time. As of the date hereof, the charge for
under-Building parking spaces is Ninety-Five Dollars ($95.00) per space, per
month. All parking charges payable by Tenant hereunder shall constitute, in
Landlord’s discretion, Rent payable by Tenant under this Lease.

C. Parking Rules. Tenant shall at all times comply with all Laws respecting the
use of the Parking Facilities. In addition, Tenant shall fully comply with all
current or future compulsory programs imposed by any governmental agency,
intended to manage parking, transportation, or traffic in and around the
Building, including, without limitation, restrictions on the number of peak-hour
vehicle trips generated by Tenant, programs to encourage increased vehicle
occupancy through employer-sponsored financial or in-kind incentives, and
programs to encourage flexible work shifts for employees. In connection with
such compliance, Tenant shall take responsible action for the transportation
planning and management of all employees located at the Premises by working
directly with Landlord and any governmental transportation management agency.
Landlord reserves the right to adopt, modify, and enforce any non-discriminatory
reasonable rules and regulations governing the use of the Parking Facilities or
the Project, from time to time, including any key-card, sticker, or other
identification or entrance systems and hours of operations. Landlord may refuse
to permit any person who violates such rules and regulations to park in the
Parking Facilities, and any violation of the rules and regulations shall subject
the automobile in question to removal from the Parking Facilities.

D. Parking Validation. Tenant may validate visitor parking by such method or
methods as Landlord may approve, provided that there shall be no charge for such
visitor parking during the initial Term of this Lease. Unless specified to the
contrary above, the parking spaces for the parking permits provided hereunder
shall be provided on an unreserved, “first-come, first-served” basis. Tenant
acknowledges that Landlord has arranged or may arrange for the Parking
Facilities to be operated by an independent contractor, un-affiliated with
Landlord. In such event, Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such independent
contractor. Landlord shall have no liability whatsoever for any damage to
vehicles or any other items located in or about the Parking Facilities, and in
all events, Tenant agrees to seek recovery from its insurance carrier and to
require Tenant’s employees to seek recovery from their respective insurance
carriers for payment of any property damage sustained in connection with any use
of the Parking Facilities. Landlord reserves the

 

-33-



--------------------------------------------------------------------------------

right to assign specific parking spaces, and to reserve parking spaces for
visitors, small cars, motorcycles, handicapped persons and for other tenants,
guests of tenants or other parties, with assigned and/or reserved spaces. Such
reserved spaces may be relocated as determined by Landlord from time to time,
and Tenant and persons designated by Tenant hereunder shall not park in any such
assigned or reserved parking spaces. Landlord also reserves the right to close
all or any portion of the Parking Facilities, at its discretion or if required
by casualty, strike, condemnation, repair, alteration, act of God, Laws, or
other reason beyond Landlord’s reasonable control; provided, however, except for
matters beyond Landlord’s reasonable control, any such closure shall be
temporary in nature. If Tenant’s use of any parking space is precluded for any
reason, Tenant’s sole remedy for any period during which Tenant’s use of any
parking space is precluded shall be abatement of parking charges for such
unusable space. Tenant shall not assign its rights under this Agreement except
in connection with a Permitted Transfer.

33. Miscellaneous.

A. Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings. This
Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Project is located. All obligations under this Lease are performable in the
county or other jurisdiction where the Project is located, which shall be venue
for all legal actions. If any term or provision of this Lease shall be invalid
or unenforceable, then such term or provision shall be automatically reformed to
the extent necessary to render such term or provision enforceable, without the
necessity of execution of any amendment or new document. The remainder of this
Lease shall not be affected, and each remaining and reformed provision of this
Lease shall be valid and enforced to the fullest extent permitted by Law. The
headings and titles to the Articles and Sections of this Lease are for
convenience only and shall have no effect on the interpretation of any part of
this Lease. The words “include”, “including” and similar words will not be
construed restrictively to limit or exclude other items not listed.

B. Recording. Tenant shall not record this Lease or any memorandum hereof.

C. Force Majeure. Whenever a period of time is prescribed for the taking of an
action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war,
terrorist attacks (including bio-chemical attacks), civil disturbances and other
causes beyond the reasonable control of the performing party (“Force Majeure”).
However, events of Force Majeure shall not extend any period of time for the
payment of Rent or other sums payable by either party or any period of time for
the written exercise of an option or right by either party.

D. Transferability; Release of Landlord. Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or Project, and upon such transfer
Landlord shall be released from any further obligations hereunder, and Tenant
agrees to look solely to the successor in interest of Landlord for the
performance of such obligations.

 

-34-



--------------------------------------------------------------------------------

E. Brokers. Tenant represents that it has dealt directly with and only with
Irving Hughes (whose commission shall be paid by Landlord pursuant to a separate
written agreement) in connection with this Lease. TENANT AND LANDLORD SHALL EACH
INDEMNIFY THE OTHER AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES, LIENS AND
OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY BROKER OR
AGENT CLAIMING THE SAME BY, THROUGH OR UNDER THE INDEMNIFYING PARTY, OTHER THAN
THE BROKER(S) SPECIFICALLY IDENTIFIED ABOVE.

F. Authority; Joint and Several Liability. Landlord covenants, warrants and
represents that each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord, this
Lease is binding upon and enforceable against Landlord, and Landlord is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located. Similarly, Tenant
covenants, warrants and represents that each individual executing, attesting
and/or delivering this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant, this Lease is binding upon and enforceable against Tenant; and
Tenant is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Premises are located.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.

G. Time is of the Essence; Relationship; Successors and Assigns. Time is of the
essence with respect to performance of the parties’ obligations and the exercise
of any expansion, renewal or extension rights or other options granted to
Tenant. This Lease shall create only the relationship of landlord and tenant
between the parties, and not a partnership, joint venture or any other
relationship. This Lease and the covenants and conditions in this Lease shall
inure only to the benefit of and be binding only upon Landlord and Tenant and
their permitted successors and assigns.

H. Survival of Obligations. The expiration of the Term, whether by lapse of time
or otherwise, shall not relieve either party of any obligations which accrued
prior to or which may continue to accrue after the expiration or early
termination of this Lease. Without limiting the scope of the prior sentence, it
is agreed that Tenant’s obligations under Sections 4(A), 4(B), and 4(C), and
under Articles 6, 8, 9, 12, 13, 15, 19, 24, 29, 30, and 33.M shall survive the
expiration or early termination of this Lease.

I. Binding Effect. Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by both parties and
delivered to the other party.

J. Full Agreement; Amendments. This Lease contains the parties’ entire agreement
regarding the subject matter hereof. All understandings, discussions, and
agreements previously made between the parties, written or oral, are superseded
by this Lease, and neither party is relying upon any warranty, statement or
representation not contained in this Lease. This

 

-35-



--------------------------------------------------------------------------------

Lease may be modified only by a written agreement signed by Landlord and Tenant.
The exhibits and riders attached hereto are incorporated herein and made a part
of this Lease for all purposes.

K. Tax Waiver. Tenant waives all rights pursuant to all Laws to contest any
taxes or other levies or protest appraised values or receive notice of
reappraisal regarding the Project (including Landlord’s personalty),
irrespective of whether Landlord contests same.

L. Statutory Waivers. Tenant hereby waives any and all rights conferred by
California Civil Code Section 3275 and by California Code of Civil Procedure
Sections 1174(c) and 1179 and any and all other laws and rules of law from time
to time in effect during the term of this Lease providing that Tenant shall have
any right to redeem, reinstate or restore this Lease following its termination
by reason of Tenant’s breach. Landlord and Tenant also hereby waive, to the
fullest extent permitted by law, the right to trial by jury in any litigation
arising out of or relating to this Lease.

M. Letter of Credit.

(1) Letter of Credit Delivery. In order to guarantee the obligations of Tenant
under this Lease, upon Tenant’s execution of this Lease, Tenant shall deliver to
Landlord an unconditional, irrevocable, standby letter of credit (“Letter of
Credit”), naming Landlord as the payee thereunder, with terms as described in
more detail below. The Letter of Credit shall be in the initial stated amount of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the “Stated Amount”).

(2) Letter of Credit Requirements. The Letter of Credit shall be issued by City
National Bank or by another money center bank which accepts deposits, maintains
accounts, and whose deposits are insured by the FDIC, and which is acceptable to
Landlord in its sole discretion. The Letter of Credit shall be in a form and
content acceptable to Landlord, substantially similar to the form attached
hereto as Exhibit E. Such Letter of Credit shall be transferable one or more
times by Landlord, without the consent of Tenant. The Letter of Credit shall be
drawable by Landlord upon presentation of a sight draft or demand to the Letter
of Credit issuer along with a written certification that Landlord is entitled to
draw the Letter of Credit pursuant to the terms of this Lease. Landlord may (but
shall not be required to) present such a sight draft or demand and draw upon all
or any portion (at Landlord’s option) of the Letter of Credit if (i) the Letter
of Credit has not been renewed and replaced by Tenant by thirty (30) days prior
to the expiration date of the then effective Letter of Credit, or (ii) Tenant
commits a default under the Lease, with all cure periods having first expired.
The Letter of Credit shall expire not earlier than twelve (12) months after the
date of delivery thereof to Landlord and shall provide that same be
automatically renewed for successive twelve (12)-month periods through a date
which is not earlier than sixty (60) days after the then-applicable Expiration
Date of this Lease, or any renewal or extension thereof, unless written notice
of nonrenewal has been given by the issuing bank to Landlord by registered or
certified mail, return receipt requested, not less than sixty (60) days prior to
the expiration of the current period. If the issuing bank does not renew the
Letter of Credit, and if Tenant does not deliver a substitute Letter of Credit
at least thirty (30) days prior to the expiration of the current period (which
failure shall constitute a Time Sensitive Default hereunder), then, in addition
to any other rights granted to Landlord under this

 

-36-



--------------------------------------------------------------------------------

Section 33.M, Landlord shall have the right to draw on the existing Letter of
Credit, as provided above. If any portion of the Letter of Credit proceeds are
so used or applied, Tenant shall, within ten (10) days after demand therefor,
replenish the existing Letter of Credit or post an additional Letter of Credit
in an amount to cause the aggregate amount of the unused proceeds held as cash
by Landlord following a permitted draw under the Letter of Credit and such new
or replenished Letter of Credit to equal the Stated Amount required in
Section 33.M(1) above, as the same is subject to reduction under Section 33.M(3)
below. The Letter of Credit is not intended to represent liquidated damages for
Tenant’s default, but only a mechanism for paying the damages or charges to
which Landlord may be entitled; however, the event of default for which such
draw is made shall be deemed cured to the extent of such draw. Tenant shall pay
all expenses, points, and/or fees incurred in obtaining, re-issuing or amending
the Letter of Credit as contemplated under this Section 33.M. Any remaining
proceeds of the Letter of Credit held by Landlord after expiration of the Lease
Term, after any deductions described in this Section 33.M(2) above, shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, within thirty (30) days following the expiration of the
Lease Term. Tenant hereby waives the provisions of California Civil Code
Section 1950.7 to the extent of any conflict between such provisions and the
provisions of this Section 33.M.

(3) Conditional Elimination of Letter of Credit Requirement. On the first day of
the thirteenth (13th) month after the Commencement Date, and on the first day of
the burn-off dates described below, provided Tenant has not been in material or
economic default (after expiration of any applicable notice and cure period)
under this Lease at any time during the prior twelve (12) months, then the
amount of the Letter of Credit may be reduced by Tenant to an amount equal to
the following amounts on the following dates:

 

Month**

   Letter of Credit
Balance    Burn Off
Amount    Burn Off
Date

Month 1-Effective Date – 12 months after Commencement Date

   $ 500,000.00      

Month 13-24

   $ 400,000.00    $ 100,000.00    Month 13

Month 25-36

   $ 300,000.00    $ 100,000.00    Month 25

Month 37-48

   $ 200,000.00    $ 100,000.00    Month 37

Month 49-59

   $ 50,000.00    $ 150,000.00    Month 49

Month 60

   $ 0.00    $ 50,000.00    Month 60

--------------------------------------------------------------------------------

** All references to “Month” in this schedule shall mean and refer to the number
of months after the Commencement Date.

N. Security System. Tenant shall have the right to install a security system
(“Security System”) within the Premises. The specifications of the Security
System shall be subject to Landlord’s reasonable approval. Tenant shall be
solely responsible for the installation of and all costs and expenses to install
and maintain the Security System, including the cost of electricity for the
operation of the Security System. The installation and use of such Security
System shall comply with all applicable laws, ordinances, rules and regulations
of any governmental body or board of fire underwriters having jurisdiction over
the Project. Tenant shall remove the Security System upon the expiration or
earlier termination of this Lease and Tenant shall, at Landlord’s request and at
Tenant’s own cost and expense, fully repair any damage to the Building caused by
such removal.

[Remainder of Page Intentionally Left Blank]

 

-37-



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the Effective Date specified
below Landlord’s signature.

 

LANDLORD:

PASEO DEL MAR CA, LLC,

a Delaware limited liability company

By:   KBS Realty Advisors, LLC,   a Delaware limited liability company Its:  
Authorized Agent By:  

/s/ David L. Kray

Name:   David L. Kray Title:   Senior Vice President

Effective Date:  

November 19, 2007

TENANT:

CARDIUM THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Christopher J. Reinhard

Name:  

Christopher J. Reinhard

Title:  

Chief Executive Officer

By:  

/s/ Tyler Dylan

Name:  

Tyler Dylan

Title:  

Chief Business Officer

THIS LEASE HAS BEEN PREPARED FOR TENANT’S REVIEW AND FOR TENANT’S SUBMISSION TO
ITS LEGAL AND/OR TAX CONSULTANT. NO REPRESENTATION OR RECOMMENDATION IS MADE BY
LANDLORD OR BROKER, OR THE AGENTS OR EMPLOYEES OF EITHER, AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTIONS
RELATING HERETO.

 

-38-



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE AND LOCATION OF PREMISES

LOGO [g12526img_001.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF PROJECT

PARCEL A: (APN NO.: 307-110-16)

LOT 30 OF EMPLOYMENT CENTER DEVELOPMENT UNIT NO. 2C, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 11460,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, FEBRUARY 26,
1986.

PARCEL B: (APN NO.: 307-110-40)

PARCEL 1 OF PARCEL MAP NO. 18748, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, JULY 13, 2001.

PARCEL C: (APN NO.: 307-110-41)

PARCEL 2 OF PARCEL MAP NO. 18748, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, JULY 13, 2001.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

DEPICTION OF UNDER-BUILDING PARKING

LOGO [g12526img_002.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

Tenant agrees to conform to the following rules and regulations and all other
rules and regulations that Landlord may, from time to time, establish on a
non-discriminatory basis for tenants and invitees of the Building, Premises and
Project. Landlord shall not be responsible to Tenant for the violation or
nonperformance by any other tenant or occupant of the Building or the Project
with regard to such rules and regulations.

1. Except as provided in the Lease, no sign, placard, picture, advertisement,
name or notice shall be inscribed, displayed, printed or affixed on or to any
part of the outside or inside of the Project, the Building or the Premises
without the prior written consent of Landlord first had and obtained, which
consent shall be exercised in Landlord’s sole discretion and in accordance with
all applicable codes and ordinances. At Tenant’s expense, Landlord shall have
the right to remove any such signs, placards, pictures, advertisements, names or
notices which have not received Landlord’s approval.

All approved signs or lettering on doors shall be printed, affixed or inscribed
at the expense of Tenant by the person or company designated by Landlord.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall that may appear unsightly from outside the
Premises. Tenant shall not cause to be covered, or otherwise sunscreened, any
window.

2. Tenant shall be permitted to have its name displayed in the Building
directory, if any. Landlord reserves the right to exclude any other names
therefrom.

3. Any sidewalks, walkways, bridges, arcades, halls, passages, exits, entrances,
elevators and stairways shall not be obstructed by Tenant or used by Tenant for
any purpose other than for ingress to and egress from the Premises. The
sidewalks, walkways, bridges, arcades, halls, passages, exits, entrances,
elevators and stairways are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, reputation and interests of the Project and/or the Building and its
tenants; provided, however, nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of Tenant’s business, unless such persons are engaged in illegal
activities. Tenant and its employees and invitees shall not go upon the roofs of
the Building or Project.

4. Tenant shall not alter any lock or install any new or additional locks or any
bolts on any door of the Premises without the prior written consent of the
Landlord.

5. The toilets, urinals, wash bowls and such other fixtures shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein. The expenses of any
breakage, stoppage or damage resulting from the violation of this rule by
Tenant, its employees or invitees shall be borne by Tenant.

 

B-1



--------------------------------------------------------------------------------

6. Except for normal hanging of pictures, paintings, diplomas, and other similar
decorating items, Tenant shall not mark, drive nails, screw, drill, core into or
make any other modification to the floor, partitions, woodwork or plaster or in
any way deface the Premises or any part thereof. Tenant must obtain the prior
written authorization from Landlord or Landlord’s architect to drive nails,
screw, drill, core or make any other modification to the floor. Tenant shall not
add to, remove or modify any existing interior walls or partitions.

7. Tenant shall not overload the floor or any structural component of the
Premises or the Building with any equipment (whether electronic or not),
furniture or freight (collectively, “Equipment”). In the event Tenant shall
require Equipment that might overload the floor or other structural components
of the Premises or the Building, Tenant shall notify Landlord, providing
Landlord information on the specific nature of such Equipment, including, but
not limited to, dimensions, weight and specifications thereof. If Landlord
approves the placement of same in the Premises, Landlord shall make any
necessary adjustments to the Premises and/or the Building required to
accommodate such Equipment, all at the cost of Tenant. In addition, Landlord
shall have the right to prescribe how such Equipment shall be permitted to be
situated within the Premises, including requiring that such Equipment stand on
wooden strips of such thickness as is necessary to properly distribute the
weight. All such approved Equipment shall be moved into and out of the Building
during such hours and in such a manner as Landlord shall designate. Landlord
shall also have the right to prescribe the weight, size and position of all
safes which Tenant shall bring into the Building. Landlord will not be liable
for the loss of or damage to any Equipment from any cause and any damage to the
Project, the Building and/or the Premises caused by moving or maintaining such
Equipment shall be repaired at the expense of Tenant. Tenant shall not use any
hand trucks in the Premises or the Building except those equipped with rubber
tires and side guards.

8. Tenant shall not use or keep, or permit to be used or kept, in the Premises
or the Building any food (other than that consumed by the Tenant and Tenant’s
employees on a day to day basis), noxious gas, kerosene, gasoline, inflammable
to combustible fluids or materials or any similar substance.

9. The Premises shall not be used for manufacturing or storing merchandise
except when such storage is incidental to the use of the Premises as permitted
in the Lease. Tenant shall not occupy or permit any portion of the Premises to
be occupied as an office for a public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco, or as a barber shop, or
manicure shop. Tenant shall not advertise for laborers giving the address of the
Project, Building or Premises. The Premises shall not be used for lodging or
sleeping or for any illegal purposes.

10. Tenant shall not use any method of heating or air conditioning other than
that Landlord shall supply. Tenant shall not, without the prior consent of
Landlord, use any apparatus or device in the Premises that will in any way
increase the amount of electricity usually furnished or supplied to the Premises
for its use as general office space (including, but not limited to, electronic
data processing machines, punch card machines or machines using in excess of 120
volts). Tenant shall not connect any device to any electrical current except
through existing electrical outlets located within the Premises.

 

B-2



--------------------------------------------------------------------------------

11. Landlord shall direct electricians regarding the manner and the locations in
which telephone and telegraph wires are to be introduced. No boring or cutting
for or laying of wires will be allowed without the written consent of Landlord.
The location of telephones, call boxes or other office equipment affixed to the
Premises shall be subject to the prior written approval of Landlord.

12. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
except with the prior written consent of Landlord and as Landlord shall direct.
The expense of repairing any damage resulting from a violation of this rule or
the removal of any floor covering shall be borne by Tenant.

13. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such elevators as Landlord shall designate.

14. The general public shall be afforded access to the Building, including the
halls, corridors, elevators, stairways and the Premises, between the hours of
7:00 a.m. and 6:00 p.m., Mondays through Fridays, and 8:00 a.m. and 2:00 p.m. on
Saturdays. Such access shall not otherwise be available on Saturdays, and shall
not be available on Sundays and legal holidays. Tenant’s employees shall have
access on days during hours other than those listed herein utilizing Landlord’s
security procedures. Landlord shall further have the right to restrict access to
the Building during any invasion, riot, public disturbance or excitement, and at
any other time Landlord deems it advisable for the safety and protection of the
Building, its occupants and/or the property thereof. Landlord shall not be held
liable for any damages and claims that may arise from Landlord’s failure to
grant access to the Building during any time.

15. It shall be Tenant’s responsibility before leaving the Building to ensure
that (a) all doors to the Premises are closed and securely locked, (b) all water
faucets and other water apparatus in Tenant’s Premises are entirely shut off,
and (c) all electricity in Tenant’s Premises is shut off, so as to prevent waste
or damage. Tenant shall be solely liable for any damage or injury that may be
occasioned by the failure of Tenant and/or its employees to observe such
precautions.

16. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

17. The needs of Tenant will be attended to only upon written application to the
Building Management Office. Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from Landlord, and no employees will admit any person (Tenant or otherwise) to
any office without specific instructions from Landlord.

 

B-3



--------------------------------------------------------------------------------

18. No vending or gaming machine or machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord, except for
such machines located in non-public areas as are to the exclusive use of
Tenant’s employees.

19. Landlord shall have the right, upon reasonable notice but without liability
to Tenant, to change the name and street address of the Project and/or the
Building of which the Premises are a part.

20. Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire and security regulations.

21. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent same.

22. All keys to offices, rooms and toilet rooms shall be obtained from the
Building Management Office and Tenant shall not duplicate or obtain keys from
any other source. Tenant, upon termination of the Lease, shall deliver to
Landlord any parking card keys and the keys to the Premises, offices, rooms and
toilet rooms that shall have been furnished Tenant. In the event Tenant fails,
or is unable, to return all such keys and/or cards, then Tenant shall reimburse
Landlord the cost of replacing such keys and/or cards and, if deemed necessary
by Landlord, replacing locks. Landlord, in its sole discretion, may require from
Tenant a reasonable sum as a deposit for any such keys and cards.

23. Tenant shall not use or permit the Premises to be used in a manner that may
be deemed offensive to Landlord or an occupant of the Building. Tenant shall not
create or permit to be created upon the Premises any disruptive noise
(including, without limitation, the sounds of radios, phonographs, televisions
or musical instruments), odors or vibrations. Tenant shall not permit any pets
or animals to be brought upon or kept in or about the Premises or the Building
other than animals assisting the disabled.

24. Landlord shall designate and maintain an area outside of the Building as a
smoking area for employees of the Project and Tenant shall direct its employees
to smoke in only that designated area.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT LETTER

 

Re:

Office Lease dated September     , 2007 (the “Lease”) between PASEO DEL MAR CA,
LLC (“Landlord”) and CARDIUM THERAPEUTICS, INC. (“Tenant”), for the Premises,
the Rentable Square Footage of which is 11,184, located on the 2nd floor of
Building No. 3, Paseo Del Mar. Unless otherwise specified, all capitalized terms
used herein shall have the same meanings as in the Lease.

Landlord and Tenant agree that:

Landlord has fully completed all Landlord Work required under the terms of the
Lease, if any.

Tenant has accepted possession of the Premises. The Premises are usable by
Tenant as intended. Subject to the terms and conditions of the Lease, Landlord
has no further obligation to perform any Landlord Work or other construction,
and Tenant acknowledges that both the Building and the Premises are satisfactory
in all respects.

The Commencement Date of the Lease is                     , 200  .

The Expiration Date of the Lease is the last day of                     ,
        .

Tenant’s Address at the Premises after the Commencement Date is:

 

 

 

 

Attention:

 

 

Phone:

 

 

Fax:

 

 

All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.

EXECUTED as of                     , 200  .

[Remainder of Page Intentionally Left Blank]

 

C-1



--------------------------------------------------------------------------------

LANDLORD:

PASEO DEL MAR CA, LLC,

a Delaware limited liability company

By:   KBS Realty Advisors, LLC,   a Delaware limited liability company Its:  
Authorized Agent By:  

 

Name:   David L. Kray Title:   Senior Vice President

Effective Date:  

 

TENANT:

CARDIUM THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

This Work Letter is attached as an Exhibit to an Office Lease (the “Lease”)
between PASEO DEL MAR CA, LLC, as Landlord, and CARDIUM THERAPEUTICS, INC., as
Tenant, for the Premises, the Rentable Square Footage of which is 11,184,
located on the 2nd floor of the Building. Unless otherwise specified, all
capitalized terms used in this Work Letter shall have the same meanings as in
the Lease. In the event of any conflict between the Lease and this Work Letter,
the latter shall control.

1. Approved Construction Documents.

(A) Tenant’s Information. Within 10 Business Days after the Effective Date of
this Lease, Tenant shall submit to Landlord (i) the name of a representative of
Tenant who has been designated as the person responsible for receiving all
information from and delivering all information to Landlord relating to the
construction of the Landlord Work (as defined below), and (ii) all information
necessary for the preparation of complete, detailed architectural, mechanical,
electrical and plumbing drawings and specifications for construction of the
Landlord Work in the Premises, including Tenant’s partition and furniture
layout, reflected ceiling, telephone and electrical outlets and equipment rooms,
initial provider(s) of telecommunications services, doors (including hardware
and keying schedule), glass partitions, windows, critical dimensions, imposed
loads on structure, millwork, finish schedules, security devices, if any, which
Tenant desires or Landlord requires to have integrated with other Building
safety systems, and HVAC and electrical requirements (including Tenant’s
connected electrical loads and the National Electrical Code (NFPA-70) Design
Load Calculations), together with all supporting information and delivery
schedules (“Tenant’s Information”).

(B) Construction Documents. Following Landlord’s execution of the Lease and
receipt of Tenant’s Information, an architectural/engineering firm selected by
Tenant (subject to Landlord’s reasonable approval) and retained by Tenant shall
prepare and submit to Landlord all finished and detailed architectural drawings
and specifications, including mechanical, electrical and plumbing drawings (the
“Construction Documents”). In addition, Landlord shall advise Tenant of the
number of days of Tenant Delay (as defined below) attributable to extraordinary
requirements (if any) contained in Tenant’s Information. Landlord (or its
designated representative) reserves the right to reasonably designate the
location(s) of all of Tenant’s mechanical, electrical or other equipment and the
manner in which such equipment will be connected to Building systems.

(C) Approved Construction Documents. Within 10 Business Days after receipt,
Landlord shall (i) approve and deliver the Construction Documents to Tenant, or
(ii) provide Tenant Landlord’s written requested changes to the Construction
Documents, in which event Tenant shall have the Construction Documents revised
(as Tenant deems appropriate) and resubmitted to Landlord for approval within 10
Business Days after receipt. Upon Landlord’s and Tenant’s approval, the
Construction Documents shall become the “Approved Construction Documents.”

 

D-1



--------------------------------------------------------------------------------

2. Pricing and Bids. Following receipt of the Approved Construction Documents,
Landlord will promptly price the construction of the Landlord Work with the
general contractor selected by Tenant (subject to Landlord’s reasonable
approval) in accordance with the Approved Construction Documents and furnish a
written price estimate to Tenant. Upon receipt, Tenant shall promptly review
such estimate and complete negotiations with the general contractor and Landlord
for any changes or adjustments thereto. In connection with Tenant’s review,
Tenant may value engineer the Landlord Work and the proposed general
contractor’s estimates therefor. Within 7 Business Days after such receipt,
Tenant shall return the estimate with written approval to Landlord. If Tenant
fails to give its approval within such 7 Business Day period, the estimate will
be deemed approved by Tenant. Landlord shall have all major subcontractor trades
bid to at least three (3) subcontractors, and Landlord shall furnish written
price estimates of such subcontractors to Tenant.

3. Landlord’s Contributions. Landlord will provide a construction allowance in
the amount of $615,120 (which amount is based on 11,184 Rentable Square Feet in
the Premises) (the “Construction Allowance”), toward the cost of constructing
the Landlord Work. Payments shall be made directly to the contractor performing
the Landlord Work. Except as described in Section 3(A) below, the cost of
(a) all space planning, design, consulting or review services and construction
drawings, (b) extension of electrical wiring from Landlord’s designated
location(s) to the Premises, (c) purchasing and installing all building
equipment for the Premises (including any submeters and any above building
standard electrical equipment approved by Landlord), (d) required metering,
re-circuiting or re-wiring for metering, equipment rental, engineering design
services, consulting services, studies, construction services, cost of billing
and collections, and (e) materials and labor, shall all be included in the cost
of the Landlord Work and may be paid out of the Construction Allowance, to the
extent sufficient funds are available for such purpose. The Construction
Allowance made available to Tenant under this Work Letter must be utilized for
its intended purpose within 180 days of the Effective Date or be forfeited with
no further obligation on the part of Landlord; provided, however, that if any
portion of the Construction Allowance is not so utilized within such 180 day
period, the remainder shall be applied as a credit against Tenant’s next
obligations to pay Base Rent for the Premises.

(A) The cost of installation of any meters, submeters and associated wiring
within the main electrical room in the parking garage shall be borne by Landlord
and shall not be charged to Tenant or the Construction Allowance. Furthermore,
in no event shall the cost of any items included within the Building or the
Premises as of the Effective Date be charged to Tenant or the Construction
Allowance and in no event shall Tenant be required to purchase any pre-stocked
items from Landlord as a part of the Landlord Work.

4. Construction.

(A) General Terms. Subject to the terms of this Work Letter, Landlord agrees to
cause leasehold improvements to be constructed in the Premises (the “Landlord
Work”) in a good and workmanlike manner in accordance with the Approved
Construction Documents. Tenant acknowledges that Landlord is not an architect or
engineer, and that the Landlord Work will be designed and performed by
independent architects, engineers and contractors. Accordingly, Landlord does
not guarantee or warrant that the Approved Construction Documents will comply
with Laws or be free from errors or omissions, nor that the Landlord Work will
be

 

D-2



--------------------------------------------------------------------------------

free from defects, and Landlord will have no liability therefor. Landlord shall
assign to Tenant any guaranties or warranties procured by Landlord from
contractors or subcontractors relating to any construction work within the
Premises and Landlord agrees to obtain industry-standard warranties and
guaranties from the general contractor and all subcontractors and, upon request
from Tenant, to enforce such warranties and guaranties. In the event of such
errors, omissions or defects, and upon Tenant’s written request, Landlord will
use commercially reasonable efforts to cooperate with Tenant in enforcing any
applicable warranties. In addition, Landlord’s approval of the Construction
Documents or the Landlord Work shall not be interpreted to waive or otherwise
modify the terms and provisions of the Lease. Tenant acknowledges that Tenant’s
Information and the Approved Construction Documents must comply with (i) the
definitions used by Landlord for the electrical terms used in this Work Letter,
(ii) the electrical and HVAC design capacities of the Building, (iii) Landlord’s
policies concerning communications and fire alarm services, and (iv) Landlord’s
policies concerning Tenant’s electrical design parameters, including harmonic
distortion. Upon Tenant’s request, Landlord will provide Tenant a written
statement outlining items (i) through (iv) above.

(B) ADA Compliance. Landlord shall, as an Operating Expense, be responsible for
ADA (and any applicable state accessibility standard) compliance for the core
areas of the Building (including elevators, Common Areas, and service areas),
the Project’s parking facilities and all points of access into the Project.
Tenant shall, at its expense (which may be chargeable to the Construction
Allowance, if available), be responsible for ADA (and any applicable state
accessibility standard) compliance in the Premises, including restrooms on any
floor now or hereafter leased or occupied in its entirety by Tenant, its
Affiliates or transferees. Landlord shall not be responsible for determining
whether Tenant is a public accommodation under ADA or whether the Approved
Construction Documents comply with ADA requirements, including submission of the
Approved Construction Documents for review by appropriate state agencies. Such
determinations, if desired by Tenant, shall be the sole responsibility of
Tenant.

(C) Substantial Completion. The Landlord Work shall be deemed to be
“Substantially Complete” on the date that all Landlord Work (other than any
details of construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Premises) has been performed. Time is of the essence in
connection with the obligations of Landlord and Tenant under this Work Letter.
Landlord shall not be liable or responsible for any claims incurred (or alleged)
by Tenant due to any delay in achieving Substantial Completion for any reason.
Tenant’s sole and exclusive remedy for any delay in achieving Substantial
Completion for any reason other than Tenant Delay (defined below) shall be the
resulting postponement (if any) of the commencement of rental payments under the
Lease. “Tenant Delay” means any act or omission of Tenant or its agents,
employees, vendors or contractors that actually delays the Substantial
Completion of the Landlord Work, including: (i) Tenant’s failure to furnish
information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (ii) Tenant’s selection of non-building standard equipment
or materials; (iii) changes requested or made by Tenant to previously approved
plans and specifications; or (iv) performance of work in the Premises by Tenant
or Tenant’s contractor(s) during the performance of the Landlord Work. Landlord
shall provide Tenant with written notice of any alleged Tenant Delay and a one
(1) Business Day cure period; if such Tenant Delay is not cured within said one
(1) Business Day period, a Tenant Delay shall be deemed to have occurred
commencing as of the date of such notice to Tenant.

 

D-3



--------------------------------------------------------------------------------

5. Costs.

(A) Change Orders and Cost Overruns. Landlord’s approval (not to be unreasonably
withheld, conditioned or delayed) is required in advance of all changes to, and
deviations from, the Approved Construction Documents (each, a “Change Order”),
including any (i) omission, removal, alteration or other modification of any
portion of the Landlord Work, (ii) additional architectural or engineering
services, (iii) changes to materials, whether building standard materials,
specially ordered materials, or specially fabricated materials, or
(iv) cancellation or modification of supply or fabrication orders. Except as
otherwise expressly provided in this Work Letter, all costs of the Landlord Work
in excess of the Construction Allowance including Change Orders requested by
Tenant and approved by Landlord which increase the cost of the Landlord Work
over the Construction Allowance (collectively, “Cost Overruns”) shall be paid by
Tenant to Landlord within 10 days of receipt of Landlord’s invoice. In addition,
at Landlord’s election, Landlord may require Tenant to prepay any projected Cost
Overruns within 10 days of receipt of Landlord’s invoice for same. Landlord may
stop or decline to commence all or any portion of the Landlord Work until such
payment (or prepayment) of Cost Overruns is received. On or before the
Commencement Date, and as a condition to Tenant’s right to take possession of
the Premises, Tenant shall pay Landlord the entire amount of all Cost Overruns,
less any prepaid amounts. Tenant’s failure to pay, when due, any Cost Overruns
or the cost of any Change Order shall constitute an event of default under the
Lease, subject to the cure period specified in Article 18 of the Lease.

(B) Construction Management Fee. Within 10 days following the date of invoice,
Tenant shall, for supervision and administration of the construction and
installation of the Landlord Work, pay Landlord a construction management fee
equal to 4% of the aggregate contract price for the hard costs of the Landlord
Work, which may be paid from the unused portion of the Construction Allowance
(if any). Tenant’s failure to pay such construction management fee when due
shall constitute an event of default under the Lease.

6. Acceptance. Concurrently with Landlord’s delivery of the Premises to Tenant,
a representative of Landlord and a representative of Tenant shall perform a
walk-through inspection of the Premises to identify any “punchlist” items (i.e.,
minor defects or conditions in the Landlord Work that do not impair Tenant’s
ability to utilize the Premises for the purposes permitted hereunder), which
items Landlord shall repair or correct no later than thirty (30) days after the
date of such walk-through (unless the nature of such repair or correction is
such that more than thirty (30) days are required for completion, in which case
Landlord shall commence such repair or correction work within such thirty
(30) day period and diligently prosecute the same to completion). By taking
possession of the Premises, Tenant agrees and acknowledges that (i) the Premises
are usable by Tenant as intended; (ii) Landlord has no further obligation to
perform any Landlord Work or other construction (except repairs of latent
defects as provided in Section 3(B) of the Lease and punchlist items, if any
agreed upon by Landlord and Tenant in writing); and (iii) both the Building and
the Premises are satisfactory in all respects.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

[See Attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

MODIFIED BOMA STANDARD

Calculations in this report use the Building Owners and Managers Association
International (BOMA) Standards as a guideline. The BOMA method provides general
information on how to measure Usable and Rentable Area for Office Buildings, but
does not provide detailed guidelines for dealing with a variety of situations
that arise when measuring and apportioning areas that are part of a building.
Furthermore, the BOMA standard does not specifically address the measurement of
Industrial, Retail, or Garden Office Style Buildings. Since we have found
consistency throughout the building to be an important aspect of measuring,
Stevenson Systems has developed the additional methodology and definitions
necessary to supplement BOMA’s guidelines.

Following is a list of the parameters used when measuring and apportioning the
areas in this building.

MEASUREMENT

 

•  

Gross Area is measured to the inside face of the perimeter glass and the inside
face of the perimeter wall.

 

•  

The following are included in Gross Area: Complex common share of Shower/Locker
Room.

 

•  

Corridor configuration on multi-tenant floors comply with the optimum corridor
for exiting to stairways as determined by the architectural plans or by the
building owner. Any extensions to this corridor configuration will be treated as
Usable Area and apportioned to the tenants causing the extension. Deletions of
the existing corridor or changes in corridor width will change the Tenant Factor
and will result in a change to this report.

APPORTIONMENT

 

•  

Areas apportioned to all tenants in the building are identified as Building
Common, they include: Floor B – Elevator Lobby, Elevator Machine Room, Main
Electrical Room, Telecom Room and Mechanical Room. Floor 1 – North Lobby ,
Elevator Lobby, Exit Corridor and Shower/Locker Room.

 

•  

The following areas are included in Floor Non-Use and Building Non-Use. These
areas are included in Gross Area, but have not been apportioned to any tenants:
Floor B – Elevator Lobby and Mail Box.

 

•  

Areas apportioned to more than one building are identified as Complex Common.
They include the: Floor 1 – Shower/Locker Room located in the 12265 building.

 

F-1



--------------------------------------------------------------------------------

CALCULATIONS

 

•  

For the purpose of tenant calculations, the Tenant Factors (Add-On) are
calculated on a Floating (or variable by floor) basis for multi-tenant and
single tenant floors. NOTE: Stevenson Systems must be notified of any changes to
the building which would affect the Rentable or Usable Area of the project. Any
changes to the building will result in a change of the Tenant Factor for all
tenants on the floor where the change occurred.

 

F-2



--------------------------------------------------------------------------------

RIDER NO. 1

OPTION TO EXTEND

A. Renewal Period. Tenant may, at its option, extend the Term for one renewal
period of five years (the “Renewal Period”) by written notice to Landlord (the
“Renewal Notice”) given no earlier than 18 nor later than 12 months prior to the
expiration of the Term, provided that at the time of such notice and at the
commencement of such Renewal Period, (i) Tenant remains in occupancy of the
Premises, and (ii) no uncured event of default exists under the Lease. The Base
Rent payable during the Renewal Period shall be at the Market Rental Rate (as
defined below). Except as provided in this Rider No. 1, all terms and conditions
of the Lease shall continue to apply during the Renewal Period.

B. Acceptance. Within 30 days of the Renewal Notice, Landlord shall notify
Tenant of the Base Rent for such Renewal Period (the “Rental Notice”). For a
period not to exceed 30 days after the date of the Rental Notice (the
“Negotiation Period”), both parties shall negotiate on a diligent, good-faith
basis to arrive at an agreement concerning the Market Rental Rate. If at the end
of the Negotiation Period Landlord and Tenant are unable to agree on the Market
Rental Rate, Landlord shall deliver to Tenant Landlord’s proposal for such terms
(“Landlord’s Proposal”) and Tenant shall deliver to Landlord Tenant’s proposal
for such terms (“Tenant’s Proposal”). Tenant shall have a period of 15 days
after the end of the Negotiation Period (“Tenant’s Decision Period”) to elect to
(i) accept Landlord’s Proposal by written notice (the “Acceptance Notice”) to
Landlord, (ii) withdraw its renewal request by written notice (“Withdrawal
Notice”) to Landlord, or (iii) notify Landlord that it has elected to renew the
term of this Lease and elected to proceed to arbitration in accordance with
Paragraph D below (“Arbitration Notice”). If Tenant timely delivers its
Acceptance Notice (or is deemed to have accepted Landlord’s Proposal), Landlord
and Tenant shall, within 30 days after receipt, execute a lease amendment
reasonably satisfactory to Landlord and Tenant confirming the Base Rent and
other terms applicable during the Renewal Period. If Tenant delivers a
Withdrawal Notice, then Tenant’s option to extend shall automatically expire and
be of no further force or effect. If Tenant fails timely to deliver its
Acceptance Notice or its Arbitration Notice (as applicable), and if such failure
continues for a period of 5 Business Days after written notice thereof by
Landlord, then Tenant shall be deemed to have elected to accept Landlord’s
Proposal.

C. Market Rental Rate. The “Market Rental Rate” is the rate (or rates) a willing
tenant would pay and a willing landlord would accept for a comparable new lease
or renewal transaction in comparable space and in a Comparable Building as of
the commencement date of the applicable term, neither being under any compulsion
to lease and both having reasonable knowledge of the relevant facts, with a
reasonable period of time in which to consummate a transaction. In calculating
the Market Rental Rate, all relevant factors will be taken into account,
including the location and quality of the Building, lease term, amenities of the
Project, condition of the space and any concessions and allowances commonly
being offered by Landlord for comparable transactions in the Project and by
other landlords of Comparable Buildings, taking into account the location and
quality of the Comparable Building, lease term, amenities of that project,
condition of the space and any concessions and allowances commonly being offered
by that landlord. Although the determination of Market Rental Rate shall be made
at a point in time

 

Rider No. 1-i



--------------------------------------------------------------------------------

prior to the commencement date for the applicable Renewal Period, such
determination is to be made based on Landlord’s and Tenant’s (or the Qualified
Panel’s (defined below)) opinion of what the Market Rental Rate should be at the
time the rate being determined will go into effect.

D. Arbitration. If Tenant delivers an Arbitration Notice to Landlord prior to
the expiration of Tenant’s Decision Period (or the 5 Business Day cure period),
then the term of this Lease shall be renewed and Landlord and Tenant shall
proceed to arbitration in accordance with the procedure set forth below.
Landlord and Tenant shall commence arbitration proceedings in accordance with
the Commercial Arbitration Rules of the American Arbitration Association and, at
least 6 months prior to the expiration of the initial term, Landlord shall
submit Landlord’s Proposal in writing and Tenant shall submit Tenant’s Proposal
in writing, together with the supporting data that was used to calculate such
proposals, to a panel of 3 qualified independent licensed commercial real estate
brokers or real estate appraisers who (i) are licensed under the laws of the
State of California, (ii) have been active over the ten (10) year period ending
on the date of appointment to the panel in the leasing or appraising of
multi-story office buildings in the Carmel Valley/Del Mar Heights area of San
Diego County, (iii) are recognized as a market expert in office leasing or
appraisal of office buildings, (iv) have not represented either Landlord or
Tenant during the preceding five years or in connection with this Lease, and
(v) have general experience and competence in determining market rates for
office space comparable to the Premises, and being familiar with the Commercial
Arbitration Rules of the American Arbitration Association (a “Qualified Panel”).
The Qualified Panel shall be selected as follows: Tenant shall select 1 panel
member, Landlord shall select 1 panel member, and the 2 panel members so
selected shall select a third within 30 days after Tenant delivers the
Arbitration Notice. If either Landlord or Tenant fails to select its panel
member within such 30 day period, then the panel member selected by the other
party shall select the other 2 panel members. Within 20 days after the proposals
are submitted, the Qualified Panel shall hold a hearing during which Landlord
and Tenant may present evidence in support of their respective proposals. Within
3 days after the date of the hearing, the Qualified Panel will determine the
Market Rental Rate provided the Qualified Panel may select only Landlord’s
Proposal or Tenant’s Proposal (and no other amount) as the Market Rental Rate,
which proposal so selected shall be the Market Rental Rate for the applicable
Renewal Period. The Qualified Panel’s determination shall be binding on Landlord
and Tenant and may be enforced by a court of competent jurisdiction. The cost of
such arbitration shall be paid by the party whose proposal was not selected.
Within 30 days after the Qualified Panel’s determination of the Market Rental
Rate, Landlord and Tenant shall execute a mutually acceptable amendment to this
Lease specifying that this Lease has been extended at a rate equal to the
determined Market Rental Rate. If the foregoing arbitration process is not
completed prior to the commencement of the applicable Renewal Period, Tenant
shall continue to pay Base Rent at the rates in effect prior to such Renewal
Period until such time as the arbitration process is complete, at which time
Tenant will pay Landlord, or Landlord will pay Tenant, the amounts necessary to
adjust the payments made prior to such date to be equal to the Market Rental
Rate determined by such arbitration process.

 

Rider No. 1-ii



--------------------------------------------------------------------------------

RIDER NO. 2

RIGHT OF FIRST REFUSAL

Provided this Lease is then in full force and effect and no event of default,
(beyond the expiration of all applicable notice and cure periods), as defined in
Article 18 of this Lease, is then in existence, Tenant shall have the right of
first refusal as hereinafter described to lease that portion of the space to be
leased to a prospective tenant (the “Offered Space”) which is all or part of
Suite 280 (the “Right of First Refusal Space”), containing approximately 3,253
rentable square feet (more specifically shown on Exhibit AA attached hereto) at
such time as Landlord engages in negotiations with a prospective tenant,
exercisable at the following times and upon the following conditions:

1. If Landlord receives a signed lease letter of intent from a prospective
tenant to lease the Offered Space, Landlord shall notify Tenant of such fact and
shall include in such notice the rent, term, and other terms (including, but not
limited to, finish out, moving allowances and design fees) at which Landlord is
prepared to offer such Offered Space to such prospective tenant. Tenant shall
have a period of five (5) Business Days from the date of delivery of the notice
to notify Landlord whether Tenant elects to exercise the right granted hereby to
lease the Offered Space. If Tenant fails to give any notice to Landlord within
the required five (5) Business Day period, Tenant shall be deemed to have waived
its right to lease the Offered Space.

2. If Tenant so waives its right to lease the Offered Space (either by giving
written notice thereof or by failing to give any notice), Landlord shall have
the right to lease the Offered Space to the prospective tenant and upon the
execution of such lease between Landlord and the prospective tenant this Right
of First Refusal as to the Offered Space shall thereafter be null, void and of
no further force or effect.

3. If Landlord does not enter into a lease with such prospective tenant covering
the Offered Space, Landlord shall not thereafter engage in other lease
negotiations with respect to the Right of First Refusal Space without first
complying with the provisions of this Rider No. 2.

4. Upon the exercise by Tenant of its right of first refusal as provided in this
Rider No. 2, Landlord and Tenant shall, within fifteen (15) days after Tenant
delivers to Landlord notice of its election, enter into an amendment to the
Lease incorporating the Offered Space into the Premises for the rent, for the
term, and containing such other terms and conditions as Landlord notified Tenant
pursuant to paragraph 1 above.

5. Any assignment (other than in connection with a Permitted Transfer) or the
subletting by Tenant of any portion of the Premises pursuant to Article 11 of
this Lease shall terminate the right of first refusal of Tenant contained
herein. The right of first refusal granted herein is personal to Cardium
Therapeutics, Inc., and any transferee under a Permitted Transfer, and shall not
be assignable to any other person or entity.

6. The right of first refusal of Tenant contained herein shall be subject and
subordinate to any rights of renewal, expansion or extension existing under any
other tenant

 

Rider No. 2-i



--------------------------------------------------------------------------------

leases for the Building as of the date of this Lease. As of the Effective Date,
Pillsbury Winthrop Shaw Pittman LLP (the third-floor tenant of the Building) has
certain expansion rights and rights of first refusal as to 4,000 to 5,000
Rentable Square Feet on the Second Floor of the Building.

 

Rider 2-ii



--------------------------------------------------------------------------------

EXHIBIT AA

DEPICTION OF RIGHT OF FIRST REFUSAL SPACE

LOGO [g12526img_003.jpg]

 

Rider 2-iii



--------------------------------------------------------------------------------

RIDER NO. 3

INSURANCE WAIVER

TERMS AND CONDITIONS

The Lease requires that Tenant obtain (1) flood and earthquake insurance and
(2) business interruption insurance. Tenant has (a) indicated that, as of the
Effective Date, it will not carry property insurance endorsed to cover risk of
casualty from flood or earthquake, and (b) represented that the risk of business
interruption or losing the use of the Premises will not significantly impact its
ability to meet its present and future financial obligations, including those
owing, or that will be owed, to Landlord. Tenant, therefore, does not currently
wish to carry such insurance.

Landlord waives the requirements that Tenant obtain flood and earthquake
insurance and business interruption insurance. TENANT WAIVES ALL LIABILITIES,
OBLIGATIONS, DAMAGES, PENALTIES, CLAIMS, ACTIONS, COSTS, CHARGES AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER PROFESSIONAL FEES AGAINST THE
LANDLORD PARTIES ARISING FROM OR ATTRIBUTABLE TO FLOOD, EARTHQUAKE, AND/OR
BUSINESS INTERRUPTION OR LOSS OF USE OF THE PREMISES, AND, TO THE EXTENT SUCH
LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES, CLAIMS, ACTIONS, COSTS, CHARGES
AND EXPENSES WOULD HAVE BEEN COVERED HAD TENANT ACTUALLY PURCHASED THE INSURANCE
REQUIRED UNDER SECTION 14 OF THIS LEASE, TENANT SHALL INDEMNIFY AND DEFEND THE
LANDLORD PARTIES AGAINST ALL LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES,
CLAIMS, ACTIONS, COSTS, CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES AND OTHER PROFESSIONAL FEES ARISING FROM OR ATTRIBUTABLE TO FLOOD,
EARTHQUAKE, AND/OR BUSINESS INTERRUPTION OR LOSS OF USE OF THE PREMISES. In
addition, Landlord, in entering into the Lease, is relying on Tenant’s
representation that any business interruption or loss of use of the Premises
will not significantly impact Tenant’s ability to meet its financial
obligations, including those owing, or that will be owed, to Landlord.

The provisions of this Rider 3 are personal to the named Tenant, and may not be
assigned to anyone other than a Permitted Transferee. Landlord may require any
other transferee to carry one or more of the types of insurance covered by this
Rider 3.

 

Rider 3-i